EXHIBIT 10.2

EXECUTION COPY



CREDIT AGREEMENT

dated as of March 31, 2003

among

NATIONAL WINE & SPIRITS, INC.

AND

LASALLE BANK NATIONAL ASSOCIATION
NATIONAL CITY BANK OF INDIANA

and

LASALLE BANK NATIONAL ASSOCIATION, as Agent

Table of Contents


ARTICLE I:    DEFINITIONS 1   1.1 Certain Definitions 1   1.2 Other Definitions;
Rules of Construction 16


ARTICLE II:    THE COMMITMENTS AND THE ADVANCES 17   2.1 Commitment of the Banks
17   2.2 Termination, Reduction and Increases of Commitments 17   2.3 Fees 18  
2.4 Disbursement of Advances 19   2.5 Conditions for First Disbursement 23   2.6
Further Conditions for Disbursements 25   2.7 Subsequent Elections as to Loans
26   2.8 Limitation of Requests and Elections 26   2.9 Minimum Amounts;
Limitation on Number of Loans; Etc. 27   2.10 Borrowing Base Adjustments 27  
2.11 Security and Collateral 27


ARTICLE III:    PAYMENTS AND PREPAYMENTS OF ADVANCES 28   3.1 Principal Payments
and Prepayments 28   3.2 Interest Payments 28   3.3 Letter of Credit
Reimbursement Payments 28   3.4 Payment Method 31   3.5 No Setoff or Deduction
32   3.6 Payment on Non-Business Day; Payment Computations 32   3.7 Additional
Costs 32   3.8 Illegality and Impossibility 33   3.9 Indemnification 34


ARTICLE IV:    REPRESENTATIONS AND WARRANTIES 34   4.1 Existence and Power 34  
4.2 Authority 35   4.3 Binding Effect 35   4.4 Restricted and Unrestricted
Subsidiaries 35   4.5 Litigation 35   4.6 Financial Condition 36   4.7 Corporate
Restructuring and Future Financial Statements 36   4.8 Use of Advances 36   4.9
Consents, Etc. 37   4.10 Taxes 37   4.11 Title to Properties 37   4.12 Borrowing
Base 37   4.13 ERISA 38   4.14 Disclosure 38   4.15 No Default 38


Table of Contents
(continued)


ARTICLE V:    COVENANTS 38   5.1 Affirmative Covenants 38   5.2 Negative
Covenants 44


ARTICLE VI:    DEFAULT 51   6.1 Events of Default 51   6.2 Remedies 54


ARTICLE VII:    THE AGENT AND THE BANKS 55   7.1 Appointment and Authorization
55   7.2 Agent and Affiliates 55   7.3 Scope of Agent's Duties 55   7.4 Reliance
by Agent 56   7.5 Default 56   7.6 Liability of Agent 56   7.7 Nonreliance on
Agent and Other Banks 57   7.8 Indemnification 57   7.9 Successor Agent 58  
7.10 Sharing of Payments 58


ARTICLE VIII:    MISCELLANEOUS 59   8.1 Amendments, Etc. 59   8.2 Notices 60  
8.3 No Waiver By Conduct; Remedies Cumulative 61   8.4 Reliance on and Survival
of Various Provisions 61   8.5 Expenses; Indemnification 61   8.6 Successors and
Assigns 63   8.7 Counterparts and Telefacsimile Signatures 67   8.8 Governing
Law 67   8.9 Table of Contents and Headings 67   8.10 Construction of Certain
Provisions 67   8.11 Integration and Severability 67   8.12 Independence of
Covenants 68   8.13 Interest Rate Limitation 68   8.14 Waiver of Jury Trial 68

EXHIBITS


  Exhibit A Borrowing Base Certificate   Exhibit B Intercompamy Note   Exhibit C
Note   Exhibit D Pledge Agreement   Exhibit E Security Agreement   Exhibit F
Guaranty   Exhibit G Legal Opinion   Exhibit H Assignment and Acceptance



SCHEDULES


  Schedule 2.5(K) Debt to be Repaid   Schedule 4.4 Restricted and Unrestricted
Subsidiaries   Schedule 4.5 Litigation   Schedule 5.2(D) Indebtedness   Schedule
5.2(E) Liens   Schedule 5.2(J) Capital Leases   Schedule 5.2(K) Investments

        THIS CREDIT AGREEMENT, dated as of March 31, 2003 (this “Agreement”), is
by and among NATIONAL WINE & SPIRITS, INC., an Indiana corporation (the
“Company”), the Banks set forth on the signature pages hereof (collectively, the
“Banks” and individually, a “Bank”) and LASALLE BANK NATIONAL ASSOCIATION, as
agent for the Banks (in such capacity, the “Agent”).

INTRODUCTION

        The Company desires to obtain a revolving credit facility, including
letters of credit, in the aggregate principal amount of $40,000,000, in order to
provide funds and other financial accommodations for working capital and its
other general corporate purposes, and the Banks are willing to establish such a
credit facility in favor of the Company on the terms and conditions herein set
forth.

        In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:

ARTICLE I:   DEFINITIONS

        1.1     Certain Definitions. As used herein the following terms shall
have the following respective meanings:

        “Adjusted Base Rate” shall mean the per annum rate equal to the sum of
(a) the Applicable Margin plus (b) the greater of (i) the Base Rate in effect
from time to time, and (ii) the sum of one-half of one percent (1/2 of 1%) per
annum plus the Federal Funds Rate in effect from time to time; which Adjusted
Base Rate shall change simultaneously with any change in such Base Rate or
Federal Funds Rate, as the case may be.

        “Adjusted Base Rate Loan” shall mean any Loan which bears interest at
the Adjusted Base Rate.

        “Advance” shall mean any Loan and any Letter of Credit Advance.

        “Affiliate”, when used with respect to any Person shall mean any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person. For purposes of this definition “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), with respect to any Person, shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

        “Aggregate Commitment” means the aggregate of the Commitments of all the
Banks, as may be adjusted from time to time pursuant to the terms hereof. The
initial Aggregate Commitment is Forty Million and 00/100 Dollars ($40,000,000).



- 1 -

        “Applicable Margin” shall mean for any date with respect to any Adjusted
Base Rate Loan, Eurodollar Rate Loan, or commitment fee, as the case may be, the
applicable percentage set forth in the applicable column of the table below for,
in the case of Loans, the Borrowing Base level in effect on such date, based
upon the Interest Coverage Ratio as determined as of the end of each fiscal
quarter, commencing with the March 31, 2003 fiscal quarter, for the period of
the four fiscal quarters then ending, as adjusted on the tenth Business Day
following receipt by the Agent of the Company’s financial statements for such
fiscal quarter, or fiscal year, as the case may be, and remaining in effect
until the next change to be effected pursuant to this definition, provided that
if any Event of Default has occurred and is continuing, the Interest Coverage
Ratio as of the end of the most recently ended fiscal quarter shall, for the
purposes of this definition, be deemed to be less than 2.00:1.00; provided,
further that during the period from the Effective Date through and including the
tenth Business Day following receipt by the Agent of the Company’s financial
statements for the fiscal quarter ending on March 31, 2003, the Applicable
Margin shall be determined from Tier IV. In the table below, the abbreviation
“bps” means “basis points”. Each basis point is equal to 0.01% per annum.

Applicable Margin (in bps) 80% A/R + 60% Inv. 75% A/R + 55% Inv. 70% A/R + 50%
Inv. Tier Interest Coverage Ratio ABR Eurodollar ABR Eurodollar ABR Eurodollar
Commitment Fee I › 3.50:1.00 0  175  0  150  0  125  35  II › 3.00 ‹ 3.50:1.00
25  200  0  175  0  150  40  III › 2.50 ‹ 3.00:1.00 50  225  25  200  0  175 
40  IV ‹ 2.00 ‹ 2.50:1.00 75  250  50  225  25  200  45  V ‹ 2.00:1.00 100  275 
75  250  50  225  50 

        “Asset Sale” shall mean (i) the sale, lease, conveyance or other
disposition of any assets or rights other than sales of inventory in the
ordinary course of business consistent with past practices and (ii) the issue or
sale by the Company or any of its Restricted Subsidiaries of Equity Interests of
any of the Company’s Restricted Subsidiaries, in the case of either clause (i)
or (ii), whether in a single transaction or a series of related transactions (a)
that have a fair market value in excess of $1,000,000 or (b) for net proceeds in
excess of $1,000,000, but excluding a transfer of assets by the Company to a
Restricted Subsidiary or by a Restricted Subsidiary to the Company or to another
Restricted Subsidiary.



- 2 -

        “Base Rate” shall mean the per annum rate announced by the Agent from
time to time as its “base rate” or its “prime rate” (it being acknowledged that
such announced rate may not necessarily be the lowest rate charged by the Agent
to any of its customers); which Base Rate shall change simultaneously with any
change in such announced rate.

        “Borrowing”shall mean the aggregation of Advances, including each Letter
of Credit issuance, of the Banks to be made to the Company, or continuations and
conversions of any Loans, made pursuant to Article II on a single date and, in
the case of any Loans, for a single Interest Period, which Borrowings may be
classified for purposes of this Agreement by reference to the type of Loans or
the type of Advance comprising the related Borrowing, e.g., a “Eurodollar Rate
Borrowing” is a Borrowing comprised of Eurodollar Rate Loans and a “Letter of
Credit Borrowing” is an Advance comprised of a single Letter of Credit.

        “Borrowing Base” shall mean, as of any date, one of the following three
levels: (1) the sum of (a) an amount equal to 80% of the value of Eligible
Accounts Receivable plus (b) an amount equal to 60% of the value of Eligible
Inventory; or (2) the sum of (a) an amount equal to 75% of the value of Eligible
Accounts Receivable plus (b) an amount equal to 55% of the value of Eligible
Inventory; or (3) the sum of (a) 70% of the value of Eligible Accounts
Receivable plus (b) 50% of the value of Eligible Inventory, as selected by the
Company as follows: The initial Borrowing Base shall be the level described in
(3) above. The Company may change the Borrowing Base level by submitting written
notice of its selection of a different Borrowing Base level to the Agent. The
change in the Borrowing Base level shall be effective ten (10) Business Days
following receipt by the Agent of the request to change. The Company may not
change the Borrowing Base level more than four (4) times in any twelve (12)
month period, nor more frequently than once in a sixty (60) day period without
the written consent of the Agent.

        “Borrowing Base Certificate” for any date shall mean an appropriately
completed report as of such date in substantially the form of Exhibit A hereto,
certified as true and correct as of such date by a duly authorized officer of
the Company.

        “Business Day” shall mean a day other than a Saturday, Sunday or other
day on which banks in Chicago, Illinois are not open to the public for carrying
on substantially all of their banking functions.

        “Capital Lease” of any Person shall mean any lease which, in accordance
with Generally Accepted Accounting Principles, is or should be capitalized on
the books of such Person.

        “Capital Stock” shall mean (i) in the case of a corporation, corporate
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership or limited
liability company, partnership (whether general or limited) or membership
interests and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.



- 3 -

        “Code”shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations thereunder.

        “Commitment”shall mean, with respect to each Bank, the commitment of
each such Bank to make Loans and to participate in Letter of Credit Advances
made through the Agent pursuant to Section 2.1, in amounts not exceeding in
aggregate principal amount outstanding at any time the respective commitment
amounts for each such Bank set forth next to the name of each such Bank in the
signature pages hereof, as such amounts may be adjusted from time to time
pursuant to Section 2.2.

        “Company Shareholder Note Receivable” shall mean any promissory note
receivable due to NWS-Indiana on the date of this Agreement from any shareholder
of the Company.

        “Consolidated” has the meaning accorded under Generally Accepted
Accounting Principles.

        “Consolidated Cash Flow” shall mean, with respect to the Company and its
Restricted Subsidiaries for any period, their Consolidated Net Income for such
period plus (i) an amount equal to any extraordinary loss plus any net loss
realized in connection with an Asset Sale (to the extent such losses were
deducted in computing such Consolidated Net Income), plus (ii) (A) as to any
Person that is an S-Corporation or substantially similar pass through entity for
Federal income tax purposes, the amount of all distributions for such period
made for the payment of taxes attributable to such Person’s income, and (B) as
to any Person that is not an S-Corporation or substantially similar pass-through
entity for Federal income tax purposes, any provision for taxes based on income
or profits of such Person and its Restricted Subsidiaries for such period, to
the extent that such provision for taxes was included in computing such
Consolidated Net Income, plus (iii) consolidated interest expense of the Company
and its Restricted Subsidiaries for such period, whether paid or accrued and
whether or not capitalized (including, without limitation, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease obligations,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments (if any) pursuant
to Hedging Obligations), to the extent that any such expense was deducted in
computing such Consolidated Net Income, plus (iv) depreciation, amortization
(including amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period other
than debt issuance costs) and other non-cash expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Company and its Restricted Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income, plus
(v) LIFO expense, plus (vi) prepayment penalties associated with the prepayment
of Indebtedness with the proceeds of the Senior Unsecured Debt to the extent any
such expense was deducted in computing such Consolidated Net Income, minus (vii)
non-cash items increasing such Consolidated Net Income for such period
including, without limitation, LIFO income, and capitalized interest on
Indebtedness owed to the Company or any Restricted Subsidiary by any owner of
its Capital Stock, and minus (viii) an amount equal to any extraordinary gain
plus any net gain realized in connection with an Asset Sale to the extent such
gains were included in computing such Consolidated Net Income, in each case, on
a Consolidated basis and determined in accordance with Generally Accepted
Accounting Principles.



- 4 -

        “Consolidated Net Income” shall mean, with respect to the Company and
its Restricted Subsidiaries for any period, the aggregate of their Net Income
for such period, on a Consolidated basis, determined in accordance with
Generally Accepted Accounting Principles, reduced, as to any Person that is an
S-Corporation or substantially similar pass-through entity for Federal income
tax purposes, by the amount of distributions for such period made for the
payment of taxes attributable to such Person’s income.

        “Contingent Liabilities” of any Person shall mean, as of any date, all
obligations of such Person or of others for which such Person is contingently
liable, as obligor, guarantor, surety, accommodation party, partner or in any
other capacity, or in respect of which obligations such Person assures a
creditor against loss or agrees to take any action to prevent any such loss
(other than endorsements of negotiable instruments for collection in the
ordinary course of business), including without limitation all reimbursement
obligations of such Person in respect of any letters of credit, surety bonds or
similar obligations (including, without limitation, bankers acceptances) and all
obligations of such Person to advance funds to, or to purchase assets, property
or services from, any other Person in order to maintain the financial condition
of such other Person.

        “Contractual Obligation” shall mean as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        “Default”shall mean any event or condition which might become an Event
of Default with notice or lapse of time or both.

        “Dollars”and “$” shall mean the lawful money of the United States of
America.

        “Effective Date” shall mean March 31, 2003.



- 5 -

        “Eligible Accounts Receivable” shall mean, as of any date, those trade
accounts receivable owned by the Company and the Guarantors which are payable in
Dollars and in which the Company and the Guarantors have granted to the Agent
for the benefit of the Banks and the Agent a first-priority perfected security
interest pursuant to the Security Agreements, valued at the face amount thereof
less sales, excise or similar taxes and less returns, discounts, claims, credits
and allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed, but shall not include any such account receivable (a) that
is not a bona fide existing obligation created by the sale and actual delivery
of inventory, goods or other property or the furnishing of services or other
good and sufficient consideration to customers of the Company and the Guarantors
in the ordinary course of business, (b) that is more than 45 days past due or,
in the case of an account receivable owed to the U.S. Beverage division of
NWS-Illinois and in the case of an account receivable owed by a Person located
in Illinois, that is more than 60 days past due, (c) that is subject to any
dispute, contra-account, defense, offset or counterclaim or any Lien (except
those in favor of the Agent for the benefit of the Banks under the Security
Documents), or the inventory, goods, property, services or other consideration
of which such account receivable constitutes proceeds is subject to any such
Lien, (d) in respect of which the inventory, goods, property, services or other
consideration have been rejected or the amount is in dispute, (e) that is due
from any Affiliate or Subsidiary of the Company, (f) that has been classified by
the Company or a Guarantor as doubtful or has otherwise failed to meet
established or customary credit standards of the Company or a Guarantor, (g)
that is payable by any Person located outside the United States (which shall not
be deemed to include any territories of the United States) and is not supported
by letters of credit issued to the Agent by commercial banks, and in form and
substance, acceptable to the Agent, (h) with respect to which any representation
or warranty contained in Section 4.12 is incorrect at any time, (i) that is
payable by the United States or any of its departments, agencies or
instrumentalities or by any state or other governmental entity, (j) that is
payable by any Person as to which 50% or more of the aggregate amount of such
accounts receivable payable by such Person to the Company and the Guarantors do
not otherwise constitute Eligible Accounts Receivable, (k) that is payable by
any Person that is the subject of any proceeding seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up or reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief or
protection of debtors or seeking the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property, or that is not generally paying its debts as they become due or has
admitted in writing its inability to pay its debts generally or has made a
general assignment for the benefit of creditors, (l) that is evidenced by a
promissory note or other instrument, (m) that is subordinate or junior in right
or priority of payment to any other obligation or claim, or (n) that for any
other reason is at any time reasonably deemed by the Agent to be ineligible.



- 6 -

        “Eligible Inventory” shall mean, as of any date, that inventory owned by
the Company and the Guarantors that constitutes raw materials or finished goods
in which the Company and the Guarantors have granted to the Agent for the
benefit of the Banks a first-priority perfected security interest pursuant to
the Security Agreements, valued at the lower of cost or market on a LIFO basis
without deduction for any LIFO reserve, except for bottled water, which is
valued on a FIFO basis, but shall not include any such inventory (a) that does
not constitute raw materials or finished goods readily salable or usable in the
business of the Company and the Guarantors (b) that is located outside the
United States (which shall not be deemed to include any territories of the
United States), (c) that is subject to, or any accounts or other proceeds
resulting from the sale or other disposition thereof could be subject to, any
Lien (except those in favor of the Banks and the Agent under the Security
Documents or any other Lien that shall have been waived and/or subordinated on
terms and conditions reasonably acceptable to the Agent), including any sale on
approval or sale or return transaction or any consignment, (d) that is not in
the possession of the Company or a Guarantor (unless it is in the possession of
a bailee which has issued warehouse receipts therefor that have been delivered
to the Agent), (e) that is held for lease or is the subject of any lease, (f)
that is subject to any trademark, trade name or licensing arrangement, or any
law, rule or regulation, that could limit or impair the ability of the Banks and
the Agent to promptly exercise all rights of the Banks and the Agent under the
Security Documents, (g) if such inventory is located on premises not owned by
the Company or a Guarantor and the landlord or other owner of such premises
shall not have waived its distraint, lien and similar rights with respect to
such inventory and shall not have agreed to permit the Banks and the Agent to
enter such premises pursuant to a waiver and agreement of such Person in favor
of and in form and substance acceptable to the Banks and the Agent, (h) with
respect to which any insurance proceeds are not payable to the Banks and the
Agent as a loss payee or are payable to any loss payee other than the Banks and
the Agent or the Company or a Guarantor, (i) with respect to which warehouse
receipts have been issued but have not been delivered to the Agent, or (j) that
for any other reason is at any time reasonably deemed by the Agent to be
ineligible.

        “Environmental Laws” at any date shall mean all provisions of law,
statutes, ordinances, rules, regulations, judgments, writs, injunctions,
decrees, orders, awards and standards promulgated by the government of the
United States of America or any foreign government or by any state, province,
municipality or other political subdivision thereof or therein, or by any court,
agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning the protection of, or regulating the discharge of
substances into, the environment.

        “Equity Interests” shall mean Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

        “ERISA”shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations thereunder.

        “ERISA Affiliate” shall mean, with respect to any Person, any trade or
business (whether or not incorporated) which, together with such Person or any
Subsidiary of such Person, would be treated as a single employer under Section
414 of the Code and the regulations promulgated thereunder.

        “Eurodollar Business Day” shall mean, with respect to any Eurodollar
Rate Loan, a day which is both a Business Day and a day on which dealings in
Dollar deposits are carried out in the London interbank market.

        “Eurodollar Interest Period” shall mean, with respect to any Eurodollar
Rate Loan, the period commencing on the day such Eurodollar Rate Loan is made or
converted to a Eurodollar Rate Loan and ending on the day which is one, two or
three months thereafter, as the Company may elect under Section 2.4 or 2.7, and
each subsequent period commencing on the last day of the immediately preceding
Eurodollar Interest Period and ending on the day which is one, two or three
months thereafter, as the Company may elect under Section 2.4 or 2.7, provided,
however, that (a) any Eurodollar Interest Period which commences on the last
Eurodollar Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Eurodollar Business Day of the appropriate subsequent
calendar month, (b) each Eurodollar Interest Period which would otherwise end on
a day which is not a Eurodollar Business Day shall end on the next succeeding
Eurodollar Business Day or, if such next succeeding Eurodollar Business Day
falls in the next succeeding calendar month, on the next preceding Eurodollar
Business Day, and (c) no Eurodollar Interest Period which would end after the
Termination Date shall be permitted.



- 7 -

        “Eurodollar Rate” shall mean, with respect to any Eurodollar Rate Loan
and the related Eurodollar Interest Period, the per annum rate that is equal to
the sum of:

 
         (a)        the Applicable Margin, plus


 
         (b)        the rate per annum obtained by dividing (i) the per annum
rate of interest at which deposits in Dollars in an amount comparable to the
principal balance of such Eurodollar Rate Loan and for a period equal to the
relevant Eurodollar Interest Period are offered in the London Interbank
Eurodollar market at approximately 11:00 a.m. (London time) two Eurodollar
Business Days prior to the commencement of such Eurodollar Interest Period, as
displayed in Bloomberg Financial Markets system, or other authoritative source
elected by the Agent in its sole discretion by (ii) a number determined by
subtracting from 1.00 the maximum reserve percentage for determining reserves to
be maintained by member banks of the Federal Reserve System (or any successor
agency thereto) for Eurocurrency liabilities, such rate to remain fixed for such
Eurodollar Interest Period;


all as conclusively determined by the Agent, absent manifest error, and such sum
to be rounded up, if necessary, to the nearest whole multiple of one
one-hundredth of one percent (1/100 of 1%).

        “Eurodollar Rate Loan” shall mean any Loan which bears interest at the
Eurodollar Rate.

        “Event of Default” shall mean any of the events or conditions described
in Section 6.1.

        “Federal Funds Rate” shall mean the per annum rate that is equal to the
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published by the
Federal Reserve Bank of New York for such day, or, if such rate is not so
published for any day, the average of the quotations for such rates received by
the Agent from three federal funds brokers of recognized standing selected by
the Agent in its discretion; all as conclusively determined by the Agent, such
sum to be rounded up, if necessary, to the nearest whole multiple of one
one-hundredth of one percent (1/100 of 1%), which Federal Funds Rate shall
change simultaneously with any change in such published or quoted rates.

        “Funded Debt” as of any date, shall mean without duplication all
interest-bearing Indebtedness including but not limited to the capitalized
portion of all Capital Lease obligations, all as determined for the Company and
its Restricted Subsidiaries on a Consolidated basis.

        “Funded Debt Coverage Ratio” shall mean the ratio of Funded Debt as of
the end of any fiscal quarter of the Company to Consolidated Cash Flow for the
period of the four fiscal quarters ending at the end of such fiscal quarter. In
the event that a Restricted Subsidiary shall have been acquired during such
period, the Consolidated Cash Flow used for this ratio shall include the results
of operations of such Restricted Subsidiary for such period.

        “Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession, as in effect
from time to time.

        “Glazer’s Transactions” means the transactions described in the letter
of intend dated January 30, 2003 between the Company, NWS-Illinois, LLC and
Glazier’s Wholesale Drug Company, Inc., a copy of which letter has been
delivered to the Agent and the Banks prior to the Effective Date.

        “Guaranty”shall mean that certain Irrevocable Guaranty Agreement (and
any and all supplements thereto) executed from time to time by each Guarantor,
in favor of the Agent for the benefit of the Agent and the Banks, in
substantially the form of Exhibit F attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.

        “Guarantors”shall mean NWS-Indiana, NWS-Illinois, NWS-Illinois, LLC, NWS
Michigan, Inc. United States Beverage, L.L.C., National Wine & Spirits, LLC, and
R. M. Gilligan, Inc., and each Person that enters into a Guaranty pursuant to
Section 5.1(G)(ii).

        “Hazardous Materials” includes, without limitation, any flammable
explosives, radioactive materials, hazardous materials, hazardous wastes,
hazardous or toxic substances or related materials defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Sections 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Sections 6901, et seq.) and in the
regulations adopted and publications promulgated pursuant thereto, or any other
federal, state or local government law, ordinance, rule or regulation.



- 8 -

        “Hedging Obligations” shall mean, with respect to any Person, the
obligations of such Person under (i) interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates.

        “Indebtedness” of any Person shall mean, as of any date, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person as lessee under any Capital Lease, (c) all obligations which are secured
by any Lien existing on any asset or property of such Person whether or not the
obligation secured thereby shall have been assumed by such Person (to the extent
of such Lien if such obligation is not assumed), (d) all obligations of such
Person for the unpaid purchase price for goods, property or services acquired by
such Person, except for trade accounts payable arising in the ordinary course of
business that are not aged more than 45 days after the invoice date, (e) all
obligations of such Person to purchase goods, property or services where payment
therefor is required regardless of whether delivery of such goods or property or
the performance of such services is ever made or tendered (generally referred to
as “take or pay contracts”), (f) all reimbursement obligations of such Person in
respect of letters of credit and (g) all Off-Balance Sheet Liabilities of such
Person.

        “Intercompany Note” shall mean the promissory note of a Subsidiary
evidencing Indebtedness of such Subsidiary to the Company, in substantially the
form of Exhibit B hereto and “Intercompany Notes” shall mean all such promissory
notes of all of the Restricted Subsidiaries, provided that the aggregate
principal amount of Intercompany Notes at any time outstanding shall not exceed
the aggregate principal amount of the Advances then outstanding.

        “Interest Coverage Ratio” shall mean with respect to the Company and its
Restricted Subsidiaries for any period, the ratio of their Consolidated Cash
Flow for such period to their Interest Expense for such period. In addition, for
purposes of making the computation referred to above, (i) the Consolidated Cash
Flow attributable to discontinued operations, as determined in accordance with
Generally Accepted Accounting Principles, and to operations or businesses
disposed of prior to the date on which the event for which the calculation of
the Interest Coverage Ratio is made (the “Calculation Date”), shall be excluded,
and (ii) the Interest Expense attributable to discontinued operations, as
determined in accordance with Generally Accepted Accounting Principles, and
operations or businesses disposed of prior to the Calculation Date, shall be
excluded, but only to the extent that the obligations giving rise to such
Interest Expense will not be obligations of the Company or any of its Restricted
Subsidiaries following the Calculation Date.

        “Interest Expense” shall mean, with respect to the Company and its
Restricted Subsidiaries for any period, the sum, without duplication, of (i)
their Consolidated interest expense for such period, whether paid or accrued
(including, without limitation, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease obligations, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to Hedging
Obligations, but excluding interest accrued for such period on any NWSI
Shareholder Subordinated Note net of the amount of interest received in cash for
such period with respect to any Company Shareholder Note Receivable and (ii)
their Consolidated interest expense that was capitalized during such period, in
each case on a Consolidated basis and in accordance with Generally Accepted
Accounting Principles.



- 9 -

        “Interest Payment Date” shall mean (a) with respect to any Eurodollar
Rate Loan, the last day of each Interest Period with respect to such Eurodollar
Rate Loan and (b) in all other cases, the last Business Day of each month
occurring after the date hereof, commencing with the first such Business Day
occurring after the date of this Agreement.

        “Interest Period” shall mean any Eurodollar Interest Period.

        “Investments”of any Person shall mean the purchase or other acquisition
of any Capital Stock of or debt securities of or any evidences of Indebtedness
of, any other Person, or the making of any loan or the advance of any of its
funds or property or the making of any other extension of credit to or the
making of any investment or the acquisition of any interest whatsoever in, any
other Person, or the incurrence of any Contingent Liability.

        “Letter of Credit” shall mean a standby or commercial letter of credit
having a stated expiry date or a date upon which the draft must be reimbursed
not later than twelve months after the date of issuance and not later than the
fifth Business Day before the Termination Date issued by the Agent on behalf of
the Banks for the account of the Company or one of its Restricted Subsidiaries
under an application and related documentation acceptable to the Agent
requiring, among other things, immediate reimbursement by the Company to the
Agent in respect of all drafts or other demand for payment honored thereunder
and all expenses paid or incurred by the Agent relative thereto.

        “Letter of Credit Advance” shall mean any issuance of a Letter of Credit
under Section 2.4 made pursuant to Section 2.1 in which each Bank acquires a pro
rata risk participation pursuant to Section 2.4(D).

        “Letter of Credit Documents” shall have the meaning ascribed thereto in
Section 3.3(B).

        “Lien”shall mean any pledge, assignment, hypothecation, mortgage,
security interest, deposit arrangement, option, conditional sale or title
retaining contract, sale and leaseback transaction, lessor’s or lessee’s
interest under any lease, subordination of any claim or right, or any other type
of lien, charge, encumbrance, preferential arrangement or other claim or right.



- 10 -

        “Loan”shall mean any borrowing under Section 2.4 evidenced by the Notes
and made pursuant to Section 2.1. Any such Loan or portion thereof may also be
denominated as an Adjusted Base Rate Loan or a Eurodollar Rate Loan and such
Loans are referred to herein as “types” of Loans.

        “Loan Documents” shall mean, collectively, this Agreement, the Notes,
the Security Documents and all agreements, instruments and documents executed
pursuant thereto at any time.

        “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, assets, operations or condition (financial or otherwise) of the
Company and its Restricted Subsidiaries on a consolidated basis, (b) the ability
of the Company or any Guarantor to perform its obligations under any Loan
Document, (c) the validity of enforceability of any Loan Document or the rights
or remedies of the Agent or the Banks under any Loan Document.

        “Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA or Section 414(f) of the Code.

        “Net Income” shall mean, for any period, the Consolidated net income (or
loss) of the Company and its Restricted Subsidiaries for such period taken as a
single accounting period, determined in accordance with Generally Accepted
Accounting Principles; provided that in determining Consolidated Net Income
there shall be excluded, without duplication: (a) the income of any Person in
which any Person other than the Company or a Restricted Subsidiary of the
Company has a joint interest or partnership interest, except to the extent of
the amount of dividends or other distributions actually paid to the Company or
each Restricted Subsidiary by such Person during such period, (b) the proceeds
of any insurance policy, (c) gains from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Restricted Subsidiaries and related tax effects in accordance
with Generally Accepted Accounting Principles, and (d) any other extraordinary
or non-recurring gains of the Company or any of its Restricted Subsidiaries or
other income which is not from the continuing operations of the Company and its
Restricted Subsidiaries, and related tax effects, in accordance with Generally
Accepted Accounting Principles.

        “Non-Recourse Debt” shall mean Indebtedness (i) as to which neither the
Company nor any of its Restricted Subsidiaries (a) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (b) is directly or indirectly liable (as a guarantor
or otherwise), or (c) constitutes the lender and (ii) as to which the lenders
have been notified in writing that they will not have any recourse to the stock
or assets of the Company or any of its Restricted Subsidiaries.

        “Note”shall mean any promissory note of the Company evidencing the
Loans, in substantially the form of Exhibit C hereto as amended or modified from
time to time and together with any promissory note or notes issued in exchange
or replacement therefor.



- 11 -

        “NWS-Illinois” shall mean NWS, Inc., an Illinois corporation.

        “NWS-Indiana” shall mean National Wine & Spirits Corporation, an Indiana
corporation.

        “NWSI Shareholder Subordinated Note” shall mean any note payable to any
shareholder of the Company by NWS-Illinois, NWS-Illinois, LLC or the Company
that is outstanding on the date of this Agreement and (i) matures on or after
January 15, 2009, (ii) does not require payment of cash interest or redemption
prior to maturity, and (iii) that is Subordinated Debt.

        “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person or any of its Subsidiaries with respect
to accounts or notes receivable sold by such Person or any of its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of accounts or any other obligation of such Person or such transferor to
purchasers/transferees of interests in accounts or notes receivable or the agent
for such purchasers/transferees), (ii) any liability under any sale and
leaseback transaction which is not a Capital Lease, (iii) any liability under
any financing lease or so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this definition
all operating leases.

        “Overdue Rate” shall mean (a) in respect of principal of Adjusted Base
Rate Loans, a rate per annum that is equal to the sum of three percent (3%) per
annum plus the Adjusted Base Rate, (b) in respect of principal of Eurodollar
Rate Loans, a rate per annum that is equal to the sum of three percent (3%) per
annum plus the per annum rate in effect thereon until the end of the then
current Interest Period for such Loan and, thereafter, a rate per annum that is
equal to the sum of three percent (3%) per annum plus the Adjusted Base Rate,
and (c) in respect of other amounts payable by the Company hereunder (other than
interest), a per annum rate that is equal to the sum of three percent (3%) per
annum plus the Adjusted Base Rate.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation and any
entity succeeding to any or all of its functions under ERISA.

        “Permitted Liens” shall mean Liens permitted by Section 5.2(E) hereof.

        “Person” shall include an individual, a corporation, an association, a
partnership, a trust or estate, a joint stock company, a limited liability
company, an unincorporated organization, a joint venture, a trade or business
(whether or not incorporated), a government (foreign or domestic) and any agency
or political subdivision thereof, or any other entity.



- 12 -

        “Plan” shall mean, with respect to any Person, any pension plan
(including a Multiemployer Plan) subject to Title IV of ERISA or to the minimum
funding standards of Section 412 of the Code which has been established or
maintained by such Person, any Subsidiary of such Person or any ERISA Affiliate,
or by any other Person if such Person, any Subsidiary of such Person or any
ERISA Affiliate could have liability with respect to such pension plan.

        “Pledge Agreement” shall mean each pledge agreement entered into by the
Company in favor of the Agent for the benefit of the Banks pursuant to this
Agreement in substantially the form of Exhibit D hereto, as amended or modified
from time to time.

        “Prohibited Transaction” shall mean any transaction involving any Plan
which is proscribed by Section 406 of ERISA or Section 4975 of the Code.

        “Reportable Event” shall mean a reportable event as described in Section
4043(b) of ERISA including those events as to which the thirty (30) day notice
period is waived under Part 2615 of the regulations promulgated by the PBGC
under ERISA.

        “Required Banks” shall mean Banks holding not less than (i) fifty-one
percent (51%) of the aggregate principal amount of the Advances then outstanding
or (ii) fifty-one percent (51%) of the Aggregate Commitment if no Advances are
then outstanding; provided that if any Bank shall hold fifty-one percent (51%)
or more of the aggregate principal amount of the Advances (or if no Advances are
then outstanding, fifty-one percent (51%) or more of the Aggregate Commitment),
“Required Banks” shall mean such Bank plus one additional Bank.

        “Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        “Restricted Payment” shall mean with respect to the Company or any
Restricted Subsidiary, any dividend, payment or other distribution in respect of
any class of its Capital Stock or any dividend, payment or distribution in
connection with the redemption, purchase, retirement or other acquisition,
directly or indirectly, of any shares of its Capital Stock other than such
dividends, payments or other distributions to the extent payable solely in
shares of the Capital Stock of the Company or to the extent payable to the
Company by a Restricted Subsidiary of the Company.

        “Restricted Subsidiary” of a Person shall mean any Subsidiary of the
referent Person that is not an Unrestricted Subsidiary.

        “Security Agreement” shall mean each security agreement entered into by
the Company or any Guarantor for the benefit of the Agent and the Banks pursuant
to this Agreement in substantially the form of Exhibit E hereto, as amended or
modified from time to time.



- 13 -

        “Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreements, and the Guaranty and all other related agreements and
documents, including financing statements and similar documents, delivered
pursuant to this Agreement or otherwise entered into by any Person to secure the
Advances.

        “Senior Unsecured Debt” shall mean the senior unsecured notes due
January 15, 2009 issued by the Company on January 25, 1999 in the original
aggregate principal amount of $110,000,000.

        “Subordinated Debt” of any Person shall mean, as of any date, that
Indebtedness of such Person for borrowed money which is expressly subordinate
and junior in right and priority of payment to the Advances and other
Indebtedness of such Person to the Banks in manner and by agreement satisfactory
in form and substance to the Agent including without limitation maturities,
covenants, defaults, rates and fees acceptable to the Agent.

        “Subsidiary”of any Person shall mean any other Person (whether now
existing or hereafter organized or acquired) in which (other than directors
qualifying shares required by law) at least a majority of the securities or
other ownership interests of each class having ordinary voting power or
analogous right (other than securities or other ownership interests which have
such power or right only by reason of the happening of a contingency), at the
time as of which any determination is being made, are owned, beneficially and of
record, by such Person or by one or more of the other Restricted Subsidiaries of
such Person or by any combination thereof. Unless otherwise specified, reference
to “Subsidiary” shall mean a Subsidiary of the Company.

        “Termination Date” shall mean the earlier to occur of (a) April 1, 2008
and (b) the date on which the Commitments shall be terminated pursuant to
Section 2.2 or 6.2.

        “Unrestricted Subsidiary” shall mean (i) any Subsidiary of the Company
(other than the Guarantors or any successor to any of them) that is designated
by the Board of Directors as an Unrestricted Subsidiary pursuant to a resolution
of such Board; but only to the extent that such Subsidiary: (a) has no
Indebtedness other than Non-Recourse Debt; (b) is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of the Company unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Company or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Company; (c) is a Person with respect to which
neither the Company nor any of its Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Equity Interests or (y) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; (d) has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
the Company or any of its Restricted Subsidiaries; and (e) has at least one
director on its board of directors that is not a director or executive officer
of the Company or any of its Restricted Subsidiaries and has at least one
executive officer that is not a director or executive officer of the Company or
any of its Restricted Subsidiaries. Any such designation by the Board of
Directors shall be evidenced to the Agent by filing with the Agent a certified
copy of the resolution of such Board giving effect to such designation and an
officers’ certificate certifying that such designation complied with the
foregoing conditions and did not violate any covenant of this Agreement. If, at
any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of the indenture with respect to the Senior
Unsecured Debt and any Indebtedness of such Subsidiary shall be deemed to be
incurred by a Restricted Subsidiary of the Company as of such date (and, if such
Indebtedness is not permitted to be incurred as of such date under any covenant
herein, the Company shall be in default of such covenant). The Board of
Directors of the Company may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation shall be deemed to
be an incurrence of Indebtedness by a Restricted Subsidiary of the Company of
any outstanding Indebtedness of such Unrestricted Subsidiary and such
designation shall only be permitted if (i) such Indebtedness is permitted under
the covenant contained in this Agreement, (ii) no Default or Event of Default
would be in existence following such designation.



- 14 -

        “USB-LLC” means United States Beverage, L.L.C., a Illinois limited
liability company and a wholly-owned indirect Subsidiary of the Company.

        1.2     Other Definitions; Rules of Construction. As used herein, the
terms “Agent”, “Banks”, “Company” and “this Agreement” shall have the respective
meanings ascribed thereto in the introductory paragraph of this Agreement, and
the term “Guaranteed Obligations” shall have the meaning ascribed thereto in the
Guaranty. Such terms, together with the other terms defined in Section 1.1,
shall include both the singular and the plural forms thereof and shall be
construed accordingly. All computations required hereunder and all financial
terms used herein shall be made or construed in accordance with Generally
Accepted Accounting Principles unless such principles are inconsistent with the
express requirements of this Agreement; provided that, if the Company notifies
the Agent that the Company wishes to amend any covenant in Article V to
eliminate the effect of any change in Generally Accepted Accounting Principles
in the operation of such covenant (or if the Agent notifies the Company that the
Required Banks wish to amend Article V for such purpose), then the Company’s
compliance with such covenant shall be determined on the basis of Generally
Accepted Accounting Principles in effect immediately before the relevant change
in Generally Accepted Accounting Principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Banks. Use of the terms “herein”, “hereof”, and
“hereunder” shall be deemed references to this Agreement in its entirety and not
to the Section or clause in which such term appears. References to “Sections”
and “subsections” shall be to Sections and subsections, respectively, of this
Agreement unless otherwise specifically provided. As used herein, the
“knowledge” or “best knowledge” of the Company or any Guarantor, or similar
phrases, shall mean the actual knowledge of James E. LaCrosse, Patrick A. Trefun
or John J. Baker, and knowledge that any such Person would reasonably be
expected to have obtained in the ordinary course exercise of his or her duties
and responsibilities regarding such matter.



- 15 -

ARTICLE II:    THE COMMITMENTS AND THE ADVANCES

        2.1     Commitment of the Banks.

        (A)         Advances. Each Bank agrees, for itself only, subject to the
terms and conditions of this Agreement, to make Loans to the Company pursuant to
Section 2.4 and Section 3.3 and to participate in Letter of Credit Advances to
the Company pursuant to Section 2.4, from time to time from and including the
Effective Date to but excluding the Termination Date, not to exceed in aggregate
principal amount at any time outstanding the amount determined pursuant to
Section 2.1(B).

        (B)         Limitation on Amount of Advances. Notwithstanding anything
in this Agreement to the contrary, (i) the aggregate principal amount of the
Advances made by any Bank at any time outstanding shall not exceed the amount of
its respective Commitment as of the date any such Advance is made, provided,
however, that the aggregate principal amount of Letter of Credit Advances
outstanding at any time shall not exceed $5,000,000, and (ii) the aggregate
principal amount of all Advances at any time outstanding shall not exceed the
amount of the Borrowing Base as of the date of the Borrowing Base Certificate
dated or next preceding the date any such Advance is made.

        2.2         Termination, Reduction and Increases of Commitments.

        (A)         The Company shall have the right to terminate or reduce the
Aggregate Commitment at any time and from time to time at its option, provided
that (i) the Company shall give notice of such termination or reduction to the
Agent (with sufficient executed copies for each Bank) specifying the amount and
effective date thereof, (ii) each partial reduction of the Aggregate Commitment
shall be in a minimum amount of $5,000,000 and in an integral multiple of
$1,000,000 and shall reduce the Commitments of all of the Banks proportionately
in accordance with the respective commitment amounts for each such Bank set
forth in the signature pages hereof next to name of each such Bank, (iii) no
such termination or reduction shall be permitted with respect to any portion of
the Aggregate Commitment as to which a request for an Advance pursuant to
Section 2.4 is then pending and (iv) the Aggregate Commitment may not be
terminated if any Advances are then outstanding and may not be reduced below the
principal amount of Advances then outstanding. The Aggregate Commitment or any
portion thereof terminated or reduced pursuant to this Section 2.2, whether
optional or mandatory, may not be reinstated.

        (B)         For purposes of this Agreement, a Letter of Credit Advance
(i) shall be deemed outstanding in an amount equal to the sum of the maximum
amount available to be drawn under the related Letter of Credit on or after the
date of determination and on or before the stated expiry date thereof plus the
amount of any draws under such Letter of Credit that have not been reimbursed as
provided in Section 3.3 and (ii) shall be deemed outstanding at all times on and
before such stated expiry date or such earlier date on which all amounts
available to be drawn under such Letter of Credit have been fully drawn, and
thereafter until all related reimbursement obligations have been paid pursuant
to Section 3.3. As provided in Section 3.3, upon each payment made by the Agent
in respect of any draft or other demand for payment under any Letter of Credit
the amount of any Letter of Credit Advance outstanding immediately prior to such
payment shall be automatically reduced by the amount of each Loan deemed
advanced in respect of the related reimbursement obligation of the Company.



- 16 -

         (C)         At any time prior to the Termination Date, the Company may,
on the terms set forth below, request that the Aggregate Commitment hereunder be
increased to an amount not to exceed $60,000,000; provided, however, that (i)
each such request shall be in a minimum amount of at least $10,000,000 and in
increments of $5,000,000 in excess thereof, (ii) an increase in the Aggregate
Commitment hereunder may only be made at a time when no Default or Unmatured
Default shall have occurred and be continuing, and (iii) no Bank’s Commitment
shall be increased under this Section 2.2(C) without its consent. In the event
of such a requested increase in the Aggregate Commitment, any financial
institution which the Company and the Agent invite to become a Bank or to
increase its Commitment may set the amount of its Commitment at a level agreed
to by the Company and the Agent. In the event that the Company and one or more
of the Banks (or other financial institutions) shall agree upon such an increase
in the Aggregate Commitment (i) the Company, the Agent and each Bank or other
financial institution increasing its Commitment or extending a new Commitment
shall enter into an amendment to this Agreement setting forth the amounts of the
Commitments, as so increased, providing that the financial institutions
extending new Commitments shall be Banks for all purposes under this Agreement,
and setting forth such additional provisions as the Agent shall consider
reasonably appropriate and (ii) the Company shall furnish a new Note to each
financial institution that is extending a new Commitment or increasing its
Commitment. No such amendment shall require the approval or consent of any Bank
whose Commitment is not being increased. Upon the execution and delivery of such
amendment as provided above, and upon satisfaction of such other conditions as
the Agent may reasonably specify upon the request of the financial institutions
that are extending new Commitments (including, without limitation, the Agent
administering the reallocation of any outstanding Loans ratably among the Banks
after giving effect to each such increase in the Aggregate Commitment, and the
delivery of certificates, evidence of corporate authority and legal opinions on
behalf of the Company), this Agreement shall be deemed to be amended
accordingly.


        2.3         Fees.

         (A)         The Company agrees to pay to each Bank a commitment fee on
the daily average unused amount of its respective Commitment, for the period
from the Effective Date to but excluding the Termination Date, at a rate equal
to forty-five one-hundredths of one percent (0.45%) per annum during the period
ending on the tenth Business Day following the receipt by the Agent of the
Company’s financial statements for the fiscal quarter ending on March 31, 2003,
and thereafter at a per annum rate equal to the Applicable Margin. Accrued
commitment fees shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing on the first such
Business Day occurring after the Effective Date, and on the Termination Date.




- 17 -

         (B)         The Company agrees to pay ratably to the Banks a facility
fee in the amount of $135,000. Such facility fee shall be payable on or prior to
the Effective Date.


         (C)         On or before the date of issuance of any Letter of Credit,
the Company agrees (i) to pay to the Banks in the case of a standby Letter of
Credit a fee computed at a per annum rate equal to the Applicable Margin for
Eurodollar Rate Loans in effect at the time of issuance of such Letter of Credit
for the period from and including such date to and including the stated expiry
date of such Letter of Credit, and in the case of a commercial Letter of Credit
equal to one-half of one percent (1/2 of 1%), in both cases of the maximum
amount available to be drawn under such Letter of Credit, and (ii) to pay an
additional fee to the Agent for its own account computed at a per annum rate
equal to one-quarter of one percent (1/4 of 1%) on such maximum amount. Such
fees are nonrefundable and the Company shall not be entitled to any rebate of
any portion thereof if such Letter of Credit does not remain outstanding through
its stated expiry date or for any other reason. The Company further agrees to
pay to the Agent, on demand, such other customary administrative fees, charges
and expenses of the Agent in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued.


         (D)         The Company agrees to pay to the Agent an agency fee for
its services as Agent under this Agreement in such amounts as may from time to
time be agreed upon by the Company and the Agent.


        2.4         Disbursement of Advances.

         (A)         The Company shall give the Agent telephonic notice of its
request for each Advance not later than 12:00 noon Chicago time (i) three
Eurodollar Business Days prior to the date such Advance is requested to be made
if such Advance is to be made as a Eurodollar Rate Loan, (ii) five Business Days
prior to the date any Letter of Credit Advance is requested to be made, and
(iii) on the same Business Day that such Advance is requested to be made in all
other cases, which notice shall specify whether a Eurodollar Rate Loan or
Adjusted Base Rate Loan or a Letter of Credit Advance is requested and, in the
case of each requested Eurodollar Rate Loan, the Interest Period to be initially
applicable to such Loan and, in the case of each Letter of Credit Advance, such
information as may be necessary for the issuance thereof by the Agent. The
Agent, not later than the date of any requested Adjusted Base Rate Loan and not
later than the Business Day next succeeding the day such notice is given with
respect to a Letter of Credit Advance and not later than the day such notice is
given with respect to a Eurodollar Rate Loan, shall provide notice of such
requested Advance to each Bank, provided that in the case of Adjusted Base Rate
Loans where the Agent elects to settle with the Banks weekly instead of at the
time of each such Loan, the Agent shall provide notice of such Loans on the
weekly settlement date next following the dates on which they are requested.
Subject to the terms and conditions of this Agreement, the proceeds of each such
requested Loan shall be made available to the Company by depositing the proceeds
thereof in immediately available funds, in an account maintained and designated
by the Company at the principal office of the Agent. Subject to the terms and
conditions of this Agreement, the Agent shall, on the date any Letter of Credit
Advance is requested to be made, issue the related Letter of Credit on behalf of
the Banks for the account of the Company. Notwithstanding anything herein to the
contrary, the Agent may decline to issue any requested Letter of Credit on the
basis that the beneficiary, the purpose of issuance or the terms or the
conditions of drawing are unacceptable to it in its reasonable discretion.




- 18 -

         (B)         Each Bank, on the date any Borrowing in the form of a Loan
is requested to be made, or on the date the Agent requests such Bank to make
available its share of such Borrowing pursuant to Section 2.4(C), shall make its
pro rata share of such Borrowing available in immediately available, freely
transferable, cleared funds for disbursement to the Company or application by
the Agent to a reduction of its Loans made pursuant to Section 2.4(C), pursuant
to the terms and conditions of this Agreement at the principal office of the
Agent. Unless the Agent shall have received notice from any Bank prior to the
date such Borrowing is requested to be made under this Section 2.4 that such
Bank will not make available to the Agent such Bank’s pro rata portion of such
Borrowing, the Agent may assume that such Bank has made such portion available
to the Agent on the date such Borrowing is requested to be made in accordance
with this Section 2.4. If and to the extent such Bank shall not have so made
such pro rata portion available to the Agent, the Agent may (but shall not be
obligated to) make such amount available to the Company, and such Bank and the
Company severally agree to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date such amount is made
available to the Company by the Agent until the date such amount is repaid to
the Agent, at the Federal Funds Rate. If such Bank shall pay such amount to the
Agent together with interest, such amount so paid shall constitute a Loan by
such Bank as a part of such the related Borrowing for purposes of this
Agreement. The failure of any Bank to make its pro rata portion of any such
Borrowing available to the Agent shall not relieve any other Bank of its
obligations to make available its pro rata portion of such Borrowing on the date
such Borrowing is requested to be made, but no Bank shall be responsible for
failure of any other Bank to make such pro rata portion available to the Agent
on the date of any such Borrowing.




- 19 -

         (C)         Administrative Convenience Loans.


         (i)         With respect to any Adjusted Base Rate Loan requested on a
day other than the day chosen by the Agent for weekly settlements with the
Banks, the Agent may elect, for administrative convenience, to make such
requested Loan itself and to defer until the next following weekly settlement
date notifying the Banks of such requested Loan. Each Bank’s Commitment shall be
deemed utilized by an amount equal to such Bank’s pro rata share (based on such
Bank’s Commitment) of each such Loan made solely by the Agent for purposes of
determining the amount of Advances required to be made by such Bank, but no
Bank’s Commitment, other than the Agent’s, shall be deemed utilized for purposes
of determining commitment fees under Section 2.3(A). Each Bank shall be
absolutely and unconditionally obligated to fund its pro rata share (based on
such Bank’s Commitment) of any such Loan or, if applicable, purchase a
participating interest in any such Loan pursuant to Section 2.4(C)(ii) and such
obligation shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Bank has or may have against the Agent or anyone else for any reason
whatsoever; (B) the occurrence or continuance of a Default or an Event of
Default, subject to Section 2.4(C)(ii); (C) any adverse change in the condition
(financial or otherwise) of the Company or any of its Restricted Subsidiaries;
(D) any breach of this Agreement by the Company or any of the Guarantors or any
other Bank; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing (including without limitation the
Company’s failure to satisfy any conditions contained in Article II or any other
provision of this Agreement).


         (ii)         If, for any reason (including without limitation as a
result of the occurrence of an Event of Default with respect to the Company
pursuant to Section 6.1(H)), Loans may not be made by the Banks as described in
Section 2.4(C)(i), then (A) the Company agrees that each Loan not paid pursuant
to Section 2.4(C)(i) shall bear interest, payable on demand by the Agent, at the
Overdue Rate, and (B) effective on the date each such Loan would otherwise have
been made by it, each Bank severally agrees that it shall unconditionally and
irrevocably, without regard to the occurrence of any Default or Event of
Default, in lieu of deemed disbursement of loans, to the extent of such Bank’s
Commitment, purchase a participating interest in each such Loan by paying its
participation percentage thereof. Each Bank will immediately transfer to the
Agent, in same day funds, the amount of its participation. Each Bank shall share
on a pro rata basis (calculated by reference to its Commitment) in any interest
which accrues thereon and in all repayments thereof. If and to the extent that
any Bank shall not have so made the amount of such participating interest
available to the Agent, such Bank and the Company severally agree to pay to the
Agent forthwith on demand such amount together with interest thereon, for each
day from the date of demand by the Agent until the date such amount is paid to
the Agent, at (x) in the case of the Company, the interest rate specified above
and (y) in the case of such Bank, the Federal Funds Rate.




- 20 -

         (D)         All Loans made under this Section 2.4 shall be evidenced by
the Notes, and all such Loans shall be due and payable and bear interest as
provided in Article III. Each Bank is hereby authorized by the Company to record
on the schedule attached to the Notes, or in its books and records, the date,
amount and type of each Loan and the duration of the related Interest Period (if
applicable), the amount of each payment or prepayment of principal thereon, and
the other information provided for on such schedule, which schedule or books and
records, as the case may be, shall constitute prima facie evidence of the
information so recorded, provided, however, that failure of any Bank to record,
or any error in recording, any such information shall not relieve the Company of
its obligation to repay the outstanding principal amount of the Loans, all
accrued interest thereon and other amounts payable with respect thereto in
accordance with the terms of the Notes and this Agreement. Subject to the terms
and conditions of this Agreement, the Company may borrow Loans under this
Section 2.4 and under Section 3.3, prepay Loans pursuant to Section 3.1 and
reborrow Loans under this Section 2.4 and under Section 3.3.


         (E)         Nothing in this Agreement shall be construed to require or
authorize any Bank to issue any Letter of Credit, it being recognized that the
Agent has the sole obligation under this Agreement to issue Letters of Credit on
behalf of the Banks, and the Commitment of each Bank with respect to Letter of
Credit Advances is expressly conditioned upon the Agent’s performance of such
obligations. Upon such issuance by the Agent, each Bank shall automatically
acquire a pro rata risk participation interest in such Letter of Credit Advance
based on the amount of its respective Commitment. If the Agent shall honor a
draft or other demand for payment presented or made under any Letter of Credit,
the Agent shall provide notice thereof to each Bank on the date such draft or
demand is honored unless the Company shall have satisfied its reimbursement
obligation under Section 3.3 by payment to the Agent on such date. Each Bank, on
such date, shall make its pro rata share of the amount paid by the Agent
available in immediately available funds at the principal office of the Agent
for the account of the Agent. If and to the extent such Bank shall not have made
such pro rata portion available to the Agent, such Bank and the Company
severally agree to pay to the Agent forthwith on demand such amount together
with interest thereon, for each day from the date such amount was paid by the
Agent until such amount is so made available to the Agent for its own account at
a per annum rate equal to the Federal Funds Rate. If such Bank shall pay such
amount to the Agent together with such interest, such amount so paid shall
constitute a Loan by such Bank as part of the Borrowing disbursed in respect of
the reimbursement obligation of the Company under Section 3.3 for purposes of
this Agreement. The failure of any Bank to make its pro rata portion of any such
amount paid by the Agent available to the Agent shall not relieve any other Bank
of its obligation to make available its pro rata portion of such amount, but no
Bank shall be responsible for failure of any other Bank to make such pro rata
portion available to the Agent.




- 21 -

        2.5         Conditions for First Disbursement. The obligation of the
Banks to make the first Advance hereunder is subject to receipt by each Bank and
the Agent of the following documents and completion of the following matters, in
form and substance satisfactory to each Bank and the Agent:

 
         (A)         Charter Documents. Certificates of recent date of the
appropriate authority or official of the Company’s and each Guarantor’s
respective state of incorporation or organization (listing all charter documents
of the Company and each Guarantor, respectively, on file in that office if such
listing is available) and certifying as to the good standing and corporate
existence of the Company and each Guarantor that is a corporation, and as to the
existence and status of each Guarantor that is a limited liability company,
together with copies of such charter documents of the Company and each
Guarantor, certified as of a recent date by such authority or official and
certified as true and correct as of the Effective Date by a duly authorized
officer of the Company;


 
         (B)         By-Laws and Corporate Authorizations. Copies of the by-laws
or operating agreement of the Company and each Guarantor together with all
authorizing resolutions and evidence of other corporate or limited liability
company action taken by the Company and each Guarantor to authorize the
execution, delivery and performance by the Company and each Guarantor of this
Agreement, the Notes and the Security Documents to which the Company and such
Guarantor, respectively, is a party and the consummation by the Company and such
Guarantor, respectively, of the transactions contemplated hereby, certified as
true and correct as of the Effective Date by a duly authorized officer of the
Company and each Guarantor, respectively;


 
         (C)         Incumbency Certificate. Certificates of incumbency of the
Company and each Guarantor containing, and attesting to the genuineness of, the
signatures of those officers, members or managers authorized to act on behalf of
the Company and such Guarantor in connection with this Agreement, the Notes and
the Security Documents to which the Company or such Guarantor is a party and the
consummation by the Company and such Guarantor of the transactions contemplated
hereby, certified as true and correct as of the Effective Date by a duly
authorized officer of the Company and each Guarantor;


 
         (D)         This Agreement and Notes. This Agreement duly executed on
behalf of each party hereto and the Notes duly executed on behalf of the Company
for each Bank;


 
         (E)         Security Documents. The Security Documents duly executed on
behalf of the Company and each Guarantor, as the case may be, granting to the
Banks and the Agent the collateral and security intended to be provided pursuant
to Section 2.11, together with:




- 22 -

 
         (i)         Recording, Filing, Etc. Evidence of the recordation, filing
and other action (including payment of any applicable taxes or fees) in such
jurisdictions as the Agent may deem necessary or appropriate with respect to the
Security Documents, including the filing of financing statements and similar
documents which the Agent may deem necessary or appropriate to create, preserve
or perfect the liens, security interests and other rights intended to be granted
to the Banks or the Agent thereunder, together with Uniform Commercial Code
record searches in such offices as the Agent may request;


 
         (ii)         Leased Property; Landlord Waivers. A schedule setting
forth all real property leased by the Company and each Guarantor in which
inventory is located, together with copies of the related leases, certified as
true and correct as of the Effective Date by a duly authorized officer of the
Company, and an agreement of each landlord under such leases, in form and
substance acceptable to the Banks and the Agent, waiving its distraint, lien and
similar rights with respect to any property subject to the Security Documents
and agreeing to permit the Banks and the Agent to enter such premises in
connection therewith;


 
         (iii)         Casualty and Other Insurance. Evidence that the casualty
and other insurance required pursuant to Section 5.1(C) of this Agreement and
pursuant to each Security Agreement is in full force and effect; and


 
         (iv)         Intercompany Notes and Security Agreements. The original
copies of the Intercompany Notes, and copies of security agreements and
financing statements given by the Guarantors to the Company granting to the
Company security interests in their accounts and inventory, that are expressly
made junior to the security interest of the Agent in such assets, and that in
the case of such financing statements show the assignment by the Company of its
rights as secured party to the Agent;


 
         (F)         Subordination Agreements with respect to Shareholder
Subordinated Debt. Subordination agreements executed by James LaCrosse and Norma
Johnston subordinating to the Loans all Indebtedness to them for borrowed money
of the Company and the Guarantors;


 
         (G)        Subrogation and Contribution Agreement. A subrogation and
contribution agreement in form satisfactory to the Agent executed by the
Guarantors;


 
         (H)        Legal Opinions. The favorable written opinion of Bose
McKinney & Evans LLP, counsel for the Company and each Guarantor in
substantially the form of Exhibit G hereto;


 
         (I)         Consents, Approvals, Etc. Copies of all governmental and
nongovernmental consents, approvals, authorizations, declarations, registrations
or filings, if any, required on the part of the Company or any Guarantor in
connection with the execution, delivery and performance of this Agreement, the
Notes, the Security Documents or the transactions contemplated hereby or as a
condition to the legality, validity or enforceability of this Agreement, the
Notes or any of the Security Documents, certified as true and correct and in
full force and effect as of the Effective Date by a duly authorized officer of
the Company, or, if none are required, a certificate of such officer to that
effect;




- 23 -

 
         (J)         Fees. The facility fee described in Section 2.3(B);


 
         (K)         Repayment of Indebtedness. The Company shall have applied
the proceeds of Loans under this Agreement to repay all Indebtedness and other
obligations outstanding under the Credit Agreement among the Company, certain
Guarantors, certain lenders and NBD Bank (now known as Bank One, NA), as Agent,
dated January 25, 1999 (the “Existing Credit Agreement”), and other debt
described on Schedule 2.5(K) hereof;


 
         (L)         Solvency Certificate. A Solvency Certificate from each of
the Company and the Guarantors in a form acceptable to the Agent; and


 
         (M)         Other. Such other documents, and completion of such other
matters, as the Agent may reasonably request.


        2.6    Further Conditions for Disbursements. The obligation of the Banks
to make any Advance (including the first Advance), or any continuation or
conversion under Section 2.7 is further subject to the satisfaction of the
following conditions precedent:

 
         (A)         The representations and warranties contained in Article IV
hereof and in the Security Documents shall be true and correct on and as of the
date such Advance is made (both before and after such Advance is made) as if
such representations and warranties were made on and as of such date;


 
         (B)         No Default or Event of Default shall exist or shall have
occurred and be continuing on the date such Advance is made (whether before or
after such Advance is made);


 
         (C)         The Agent shall have received the latest Borrowing Base
Certificate required pursuant to Section 5.1(D)(v) prior to the date such
Advance is made; and


 
         (D)         In the case of any Letter of Credit Advance, the Company
shall have delivered to the Agent an application for the related Letter of
Credit and other related documentation requested by and acceptable to the Agent
appropriately completed and duly executed on behalf of the Company.


The Company shall be deemed to have made a representation and warranty to the
Banks at the time of the making of, and the continuation or conversion of, each
Advance to the effects set forth in clauses (A) and (B) of this Section 2.6. For
purposes of this Section 2.6 the representations and warranties contained in
Section 4.6 hereof shall be deemed made with respect to both the financial
statements referred to therein and the most recent financial statements
delivered pursuant to Section 5.1(D)(ii) and (iii).



- 24 -

        2.7 Subsequent Elections as to Loans.    The Company may elect (a) to
continue a Eurodollar Rate Loan, or a portion thereof, as a Eurodollar Rate Loan
or (b) may elect to convert a Eurodollar Rate Loan, or a portion thereof, to a
Loan of another type or (c) elect to convert an Adjusted Base Rate Loan, or a
portion thereof, to a Eurodollar Rate Loan in each case by giving telephonic
notice thereof to the Agent not later than 12:00 noon Chicago time four
Eurodollar Business Days prior to the date any such continuation of or
conversion to a Eurodollar Rate Loan is to be effective and not later than 12:00
noon Chicago time one Business Day prior to the date such continuation or
conversion is to be effective in all other cases, provided that an outstanding
Eurodollar Rate Loan may only be converted on the last day of the then current
Interest Period with respect to such Loan, and provided, further, if a
continuation of a Loan as, or a conversion of a Loan to, a Eurodollar Rate Loan
is requested, such notice shall also specify the Interest Period to be
applicable thereto upon such continuation or conversion. The Agent, not later
than the Business Day next succeeding the day such notice is given, shall
provide notice of such election to the Banks. If the Company shall not timely
deliver such a notice with respect to any outstanding Eurodollar Rate Loan, the
Company shall be deemed to have elected to convert such Eurodollar Rate Loan to
an Adjusted Base Rate Loan on the last day of the then current Interest Period
with respect to such Loan.

        2.8    Limitation of Requests and Elections. Notwithstanding any other
provision of this Agreement to the contrary, if, upon receiving a request for a
Eurodollar Rate Loan pursuant to Section 2.4, or a request for a continuation of
a Eurodollar Rate Loan as a Eurodollar Rate Loan of the then existing type, or a
request for a conversion of an Adjusted Base Rate Loan to a Eurodollar Rate Loan
pursuant to Section 2.7, (a) in the case of any Eurodollar Rate Loan, deposits
in Dollars for periods comparable to the Interest Period elected by the Company
are not available to any Bank in the London interbank market, or (b) the
Eurodollar Rate will not adequately and fairly reflect the cost to any Bank of
making, funding or maintaining the related Eurodollar Rate Loan, or (c) by
reason of national or international financial, political or economic conditions
or by reason of any applicable law, treaty or other international agreement,
rule or regulation (whether domestic or foreign) now or hereafter in effect, or
the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Bank with any guideline, request or directive of such authority (whether or not
having the force of law), including without limitation exchange controls, it is
impracticable, unlawful or impossible for, or shall limit or impair the ability
of, (i) any Bank to make or fund the relevant Loan or to continue such Loan as a
Loan of the then existing type or to convert a Loan to such a Loan or (ii) the
Company to make or any Bank to receive any payment under this Agreement at the
place specified for payment hereunder or to freely convert any amount paid into
Dollars at market rates of exchange or to transfer any amount paid or so
converted to the address of its principal office specified in Section 8.2, then
the Company shall not be entitled, so long as such circumstances continue, to
request a Loan of the affected type pursuant to Section 2.4 or a continuation of
or conversion to a Loan of the affected type pursuant to Section 2.7. In the
event that such circumstances no longer exist, the Banks shall again consider
requests for Loans of the affected type pursuant to Section 2.4, and requests
for continuations of and conversions to Loans of the affected type pursuant to
Section 2.7.



- 25 -

        2.9    Minimum Amounts; Limitation on Number of Loans; Etc. Except for
(a) Advances which exhaust the entire remaining amount of the Aggregate
Commitment, and (b) payments required pursuant to Section 3.1(C) or Section 3.8,
each Eurodollar Rate Loan and each continuation of or conversion to a Eurodollar
Rate Loan pursuant to Section 2.7 and each prepayment thereof shall be in a
minimum amount of $3,000,000 and in an integral multiple of $1,000,000, and each
Adjusted Base Rate Loan and each continuation of or conversion to an Adjusted
Base Rate Loan shall be in a minimum amount of $250,000 and in an integral
multiple of $50,000. The aggregate number of Eurodollar Rate Loans outstanding
at any one time under this Agreement may not exceed five.

        2.10    Borrowing Base Adjustments. The Company agrees that if at any
time any trade account receivable or any inventory of the Company fails to
constitute an Eligible Account Receivable or Eligible Inventory, as the case may
be, for any reason, the Agent may, at any time and notwithstanding any prior
classification of eligibility, classify such asset or property as ineligible and
exclude the same from the computation of the Borrowing Base without in any way
impairing the rights of the Banks and the Agent in and to the same under the
Security Agreement.

        2.11    Security and Collateral. To secure the payment when due of the
Notes and all other obligations of the Company under this Agreement to the Banks
and the Agent, the Company shall execute and deliver, or cause to be executed
and delivered, to the Banks and the Agent Security Documents granting the
following:

 
        (A)         Security interests in all present and future accounts and
inventory of the Company;


 
        (B)         Security interests in all present and future accounts and
inventory of the Guarantors; and


 
        (C)         Security interests in the Intercompany Notes and in the
collateral securing such Intercompany Notes.


        Notwithstanding the foregoing, the collateral shall not include any
property to the extent that such grant of a security interest constitutes a
breach or default under or results in the termination of or requires any consent
not obtained under, any contract, license, agreement, instrument or other
document evidencing or giving rise to such property, except to the extent that
such applicable law or the term in such contract, license, agreement, instrument
or other document or similar agreement providing for such prohibition, breach,
default or termination of requiring such consent is ineffective under applicable
law.



- 26 -

ARTICLE III:    PAYMENTS AND PREPAYMENTS OF ADVANCES

        3.1    Principal Payments and Prepayments.

 
        (A)         Unless earlier payment is required under this Agreement, the
Company shall pay to the Banks on the Termination Date the entire outstanding
principal amount of the Loans.


 
        (B)         The Company may at any time and from time to time prepay all
or a portion of the Loans, without premium or penalty, provided that (i) the
Company may not prepay any portion of any Loan as to which an election for a
continuation of or a conversion to a Eurodollar Rate Loan is pending pursuant to
Section 2.4, and (ii) unless earlier payment is required under this Agreement,
any Eurodollar Rate Loan may only be prepaid on the last day of the then current
Interest Period with respect to such Loan.


 
        (C)         If at any time the aggregate outstanding principal amount of
the Advances shall exceed the lesser of Borrowing Base or the Aggregate
Commitment, the Company shall forthwith pay to the Agent, for the ratable
benefit of the Banks, without demand, an amount not less than the amount of such
excess for application to the outstanding principal amount of the Loans,
provided that if any such prepayment would be in excess of the outstanding
amount of the Loans, the Company shall deliver cash collateral to the Agent to
secure the outstanding Letters of Credit in the amount of such excess which is
greater than the outstanding Loans and the Company hereby grants to the Agent,
for the benefit of the Banks, a first priority lien and security interest in
such collateral, and all such cash collateral shall be under the sole and
exclusive control of the Agent.


        3.2    Interest Payments. The Company shall pay interest to the Banks on
the unpaid principal amount of each Loan, for the period commencing on the date
such Loan is made until such Loan is paid in full, on each Interest Payment Date
and at maturity (whether at stated maturity, by acceleration or otherwise), and
thereafter on demand, at the following rates per annum:

 
        (A)         During such periods that such Loan is an Adjusted Base Rate
Loan, the Adjusted Base Rate.


 
        (B)         During such periods that such Loan is a Eurodollar Rate
Loan, the Eurodollar Rate applicable to such Loan for each related Eurodollar
Interest Period.


Notwithstanding the foregoing paragraphs (A) and (B), the Company shall pay
interest on demand by the Agent at the Overdue Rate on the outstanding principal
amount of any Loan and any other amount payable by the Company hereunder (other
than interest) at any time on or after an Event of Default if required in
writing by the Required Banks.



- 27 -

        3.3    Letter of Credit Reimbursement Payments.

                (A)

 
         (i)         The Company agrees to pay to the Agent, not later than (a)
12:00 noon Chicago time on the day on which the Agent shall honor a draft or
other demand for payment presented or made under any Letter of Credit if such
draft or demand is made prior to 12:00 noon Chicago time on such day and (b)
12:00 noon Chicago time on the next succeeding Business Day after the day on
which the Agent shall honor a draft or other demand for payment presented or
made under any Letter of Credit if such draft or demand is made at or after
12:00 noon Chicago time on any day, in each case, an amount equal to the amount
paid by the Agent in respect of such draft or other demand under any such Letter
of Credit and all expenses paid or incurred by the Agent relative thereto (the
“Reimbursement Amount”). Unless the Company shall have made such payment to the
Agent on such day, upon each such payment by the Agent, the Agent shall be
deemed to have disbursed to the Company and the Company shall be deemed to have
elected to satisfy its reimbursement obligation by, a Loan bearing interest at
the Adjusted Base Rate for the account of the Banks in an amount equal to the
amount so paid by the Agent in respect of such draft or other demand under such
Letter of Credit. Such Loan shall be disbursed notwithstanding any failure to
satisfy any conditions for disbursement of any Loan set forth in Article II
hereof and, to the extent of the Loan so disbursed, the reimbursement obligation
of the Company under this Section 3.3 shall be deemed satisfied; provided,
however, that nothing in this Section 3.3 shall be deemed to constitute a waiver
of any Default or Event of Default caused by the failure to the conditions for
disbursement or otherwise.


 
         (ii)         If, for any reason (including without limitation as a
result of the occurrence of an Event of Default with respect to the Company
pursuant to Section 6.1(H)), Adjusted Base Rate Loans may not be made by the
Banks as described in Section 3.3(A)(i), then (A) the Company agrees that each
reimbursement amount not paid pursuant to the first sentence of Section
3.3(A)(i) shall bear interest, payable on demand by the Agent at the interest
rate then applicable to Adjusted Base Rate Loans, and (B) effective on the date
each such Adjusted Base Rate Loan would otherwise have been made, each Bank
severally agrees that it shall unconditionally and irrevocably, without regard
to the occurrence of any Default or Event of Default, in lieu of deemed
disbursement of loans, to the extent of such Bank’s Commitment, purchase a
participating interest in each Reimbursement Amount. Each Bank will immediately
transfer to the Agent, in same day funds, the amount of its participation for
its own account. Each Bank shall share on a pro rata basis (calculated by
reference to its Commitment) in any interest which accrues thereon and in all
repayments thereof. If and to the extent that any Bank shall not have so made
the amount of such participating interest available to the Agent, such Bank and
the Company severally agree to pay to the Agent for its own account forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by the Agent until the date such amount is paid to the Agent, at (x) in
the case of the Company, the interest rate then applicable to Adjusted Base Rate
Loans and (y) in the case of such Bank, the Federal Funds Rate.




- 28 -

 
         (iii)         Each Bank holding a Commitment shall be obligated,
absolutely and unconditionally to make Adjusted Base Rate Loans pursuant to
Section 3.3(A)(i), and to purchase and fund participation interests in Letters
of Credit pursuant to Section 2.4(D) and 3.3(A)(ii), and such obligation shall
not be affected by any circumstance whatsoever, including, without limitation,
(i) any set off, counterclaim, recoupment, defense or other right which such
Bank or the Company may have against the Agent, the Company or anyone else for
any reason whatsoever, (ii) the occurrence of any Event of Default or Default,
(iii) any adverse change in the condition (financial or otherwise) of the
Company or any of the Guarantors, (iv) any breach of this Agreement or any other
Loan Document by the Company, any of the Guarantors, the Agent or any other
Bank, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing, including without limitation any
termination or other limitation on the Commitments or any failure to satisfy any
conditions precedent to any Advance contained herein or any other provision of
this Agreement.


 
         (B)         The reimbursement obligation of the Company under this
Section 3.3 shall be absolute, unconditional and irrevocable and shall remain in
full force and effect until all obligations of the Company to the Banks
hereunder shall have been satisfied, and such obligations of the Company shall
not be affected, modified or impaired upon the happening of any event, including
without limitation, any of the following, whether or not with notice to, or the
consent of, the Company:


 
         (i)         Any lack of validity or enforceability of any Letter of
Credit or any documentation relating to any Letter of Credit or to any
transaction related in any way to such Letter of Credit (the “Letter of Credit
Documents”);


 
         (ii)         Any amendment, modification, waiver, consent, or any
substitution, exchange or release of or failure to perfect any interest in
collateral or security, with respect to any of the Letter of Credit Documents;


 
         (iii)         The existence of any claim, setoff, defense or other
right which the Company may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Persons or entities for whom any such
beneficiary or any such transferee may be acting), the Agent or any Bank or any
other Person or entity, whether in connection with any of the Letter of Credit
Documents, the transactions contemplated herein or therein or any unrelated
transactions;




- 29 -

 
         (iv)         Any draft or other statement or document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;


 
         (v)         Payment by the Agent to the beneficiary under any Letter of
Credit against presentation of documents which do not comply with the terms of
the Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit;


 
         (vi)         Any failure, omission, delay or lack on the part of the
Agent or any Bank or any party to any of the Letter of Credit Documents to
enforce, assert or exercise any right, power or remedy conferred upon the Agent,
any Bank or any such party under this Agreement or any of the Letter of Credit
Documents, or any other acts or omissions on the part of the Agent, any Bank or
any such party;


 
         (vii)         Any other event or circumstance that would, in the
absence of this clause, result in the release or discharge by operation of law
or otherwise of the Company from the performance or observance of any
obligation, covenant or agreement contained in this Section 3.3.


No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Company has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the Company
against the Agent or any Bank.

        3.4    Payment Method.

 
         (A)         All payments to be made by the Company hereunder will be
made to the Agent for the account of the Banks in Dollars and in immediately
available funds not later than 12:00 noon Chicago time at the principal office
of the Agent specified in Section 8.2. Payments received after 12:00 noon
Chicago time at the place for payment shall be deemed to be payments made prior
to 12:00 noon Chicago time at the place for payment on the next succeeding
Business Day. The Company hereby authorizes the Agent to charge its account with
the Agent in order to cause timely payment of amounts due hereunder to be made
(subject to sufficient funds being available in such account for that purpose).


 
         (B)         At the time of making each such payment, the Company shall,
subject to the other terms and conditions of this Agreement, specify to the
Agent that Loan or other obligation of the Company hereunder to which such
payment is to be applied. In the event that the Company fails to so specify the
relevant obligation or if an Event of Default shall have occurred and be
continuing, the Agent may apply such payments as it may determine in its sole
discretion.


 
         (C)         On the day such payments are deemed received, the Agent
shall remit to the Banks their pro rata shares of such payments in immediately
available funds to the Banks at their respective address in the United States
specified for notices pursuant to Section 8.2. In the case of payments of
principal and interest on any Borrowing, such pro rata shares shall be
determined with respect to each such Bank by the ratio which the outstanding
principal balance of its Loan included in such Borrowing bears to the
outstanding principal balance of the Loans of all of the Banks included in such
Borrowing, and in the case of fees paid pursuant to Section 2.3 and other
amounts payable hereunder (other than the Agent’s fees payable pursuant to
Section 2.3(D) and amounts payable to any Bank under Section 3.7), such pro rata
shares shall be determined with respect to each such Bank by the ratio which the
Commitment of such Bank bears to the Aggregate Commitment.




- 30 -

        3.5     No Setoff or Deduction. All payments of principal of and
interest on the Loans and other amounts payable by the Company hereunder shall
be made by the Company without setoff or counterclaim, and free and clear of,
and without deduction or withholding for, or on account of, any present or
future taxes, levies, imposts, duties, fees, assessments, or other charges of
whatever nature, imposed by any governmental authority, or by any department,
agency or other political subdivision or taxing authority.

        3.6    Payment on Non-Business Day; Payment Computations. Except as
otherwise provided in this Agreement to the contrary, whenever any installment
of principal of, or interest on, any Loan or any other amount due hereunder
becomes due and payable on a day which is not a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day and, in the case
of any installment of principal, interest shall be payable thereon at the rate
per annum determined in accordance with this Agreement during such extension.
Computations of interest and other amounts due under this Agreement shall be
made on the basis of a year of 360 days for the actual number of days elapsed,
including the first day but excluding the last day of the relevant period.

        3.7    Additional Costs.

 
         (A)         In the event that any applicable law, treaty or other
international agreement, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not presently applicable to any Bank or the
Agent, or any interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Bank or the Agent with any guideline, request or directive of
any such authority (whether or not having the force of law), shall (a) affect
the basis of taxation of payments to any Bank or the Agent of any amounts
payable by the Company under this Agreement (other than taxes imposed on the
overall net income of any Bank or the Agent, by the jurisdiction, or by any
political subdivision or taxing authority of any such jurisdiction, in which any
Bank or the Agent, as the case may be, has its principal office), or (b) shall
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by any Bank or the Agent, or (c) shall impose any other condition with
respect to this Agreement, or any of the Commitments, the Notes or the Loans or
any Letter of Credit, and the result of any of the foregoing is to increase the
cost to any Bank or the Agent, as the case may be, of making, funding or
maintaining any Eurodollar Rate Loan or any Letter of Credit or to reduce the
amount of any sum receivable by any Bank or the Agent, as the case may be,
thereon, then the Company shall pay to such Bank or the Agent, as the case may
be, from time to time, upon request by such Bank (with a copy of such request to
be provided to the Agent) or the Agent, additional amounts sufficient to
compensate such Bank or the Agent, as the case may be, for such increased cost
or reduced sum receivable to the extent, in the case of any Eurodollar Rate
Loan, such Bank or the Agent is not compensated therefor in the computation of
the interest rate applicable to such Eurodollar Rate Loan. A statement as to the
amount of such increased cost or reduced sum receivable, prepared in good faith
and in reasonable detail by such Bank or the Agent, as the case may be, and
submitted by such Bank or the Agent, as the case may be, to the Company, shall
be conclusive and binding for all purposes absent manifest error in computation.




- 31 -

 
         (B)         In the event that any applicable law, treaty or other
international agreement, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not presently applicable to any Bank or the
Agent, or any interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Bank or the Agent with any guideline, request or directive of
any such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by such Bank or the Agent (or any
corporation controlling such Bank or the Agent) and such Bank or the Agent, as
the case may be, reasonably determines that the amount of such capital is
increased by or based upon the existence of such Bank’s or the Agent’s
obligations hereunder and such increase has the effect of reducing the rate of
return on such Bank’s or the Agent’s (or such controlling corporation’s) capital
as a consequence of such obligations hereunder to a level below that which such
Bank or the Agent (or such controlling corporation) could have achieved but for
such circumstances (taking into consideration its policies with respect to
capital adequacy), then the Company shall pay to such Bank or the Agent, as the
case may be, from time to time, upon request by such Bank (with a copy of such
request to be provided to the Agent) or the Agent, additional amounts sufficient
to compensate such Bank or the Agent (or such controlling corporation) for any
increase in the amount of capital and reduced rate of return which such Bank or
the Agent reasonably determines to be allocable to the existence of such Bank’s
or the Agent’s obligations hereunder. A statement as to the amount of such
compensation, prepared in good faith and in reasonable detail by such Bank or
the Agent, as the case may be, and submitted by such Bank or the Agent to the
Company, shall be conclusive and binding for all purposes absent manifest error
in computation.


        3.8     Illegality and Impossibility. In the event that any applicable
law, treaty or other international agreement, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to any Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Bank with any guideline, request or directive of
such authority (whether or not having the force of law), including without
limitation exchange controls, shall make it unlawful or impossible for any Bank
to maintain any Loan under this Agreement, or shall make it impracticable,
unlawful or impossible for, or shall in any way limit or impair ability of, the
Company to make or any Bank to receive any payment under this Agreement at the
place specified for payment hereunder, the Company shall upon receipt of notice
thereof from such Bank, repay in full the then outstanding principal amount of
each Loan so affected, together with all accrued interest thereon to the date of
payment and all amounts owing to such Bank under Section 3.8, (a) on the last
day of the then current Interest Period applicable to such Loan if such Bank may
lawfully continue to maintain such Loan to such day, or (b) immediately if such
Bank may not continue to maintain such Loan to such day.



- 32 -

        3.9     Indemnification. If the Company makes any payment of principal
with respect to any Eurodollar Rate Loan on any other date than the last day of
an Interest Period applicable thereto (whether pursuant to Section 3.1(C),
Section 3.7, Section 6.2 or otherwise), or if the Company fails to borrow any
Eurodollar Rate Loan after notice has been given to the Banks in accordance with
Section 2.4, or if the Company fails to make any payment of principal or
interest in respect of a Eurodollar Rate Loan when due, the Company shall
reimburse each Bank on demand for any resulting loss or expense incurred by each
such Bank, including without limitation any loss incurred in obtaining,
liquidating or employing deposits from third parties, whether or not such Bank
shall have funded or committed to fund such Loan. A statement as to the amount
of such loss or expense, prepared in good faith and in reasonable detail by such
Bank and submitted by such Bank to the Company, shall be conclusive and binding
for all purposes absent manifest error in computation. Calculation of all
amounts payable to such Bank under this Section 3.9 shall be made as though such
Bank shall have actually funded or committed to fund the relevant Eurodollar
Rate Loan through the purchase of an underlying deposit in an amount equal to
the amount of such Loan in the relevant market and having a maturity comparable
to the related Interest Period and, through the transfer of such deposit to a
domestic office of such Bank in the United States; provided, however, that such
Bank may fund any Eurodollar Rate Loan in any manner it sees fit and the
foregoing assumption shall be utilized only for the purpose of calculation of
amounts payable under this Section 3.9.

ARTICLE IV:    REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants to the Banks and the Agent that:

        4.1     Existence and Power. Each of the Company and the Guarantors is a
corporation or a limited liability company duly organized, validly existing and
in good standing under the laws of the state of its jurisdiction of
incorporation or organization, as the case may be, and is duly qualified to do
business, and is in good standing in all additional jurisdictions where such
qualification is necessary under applicable law and the failure to qualify could
reasonably be expected to have a Material Adverse Effect. Each of the Company
and the Guarantors has all requisite corporate or limited liability company
power to own or lease the properties used in its business and to carry on its
business as now being conducted and as proposed to be conducted, and to execute
and deliver this Agreement, the Notes and the Security Documents to which it is
a party and to engage in the transactions contemplated by this Agreement.



- 33 -

        4.2    Authority. The execution, delivery and performance by the Company
and each Guarantor of this Agreement, the Notes and the Security Documents to
which it is a party have been duly authorized by all necessary corporate or
limited liability company action and are not in contravention of any law, rule
or regulation, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority, or of the terms of the Company’s or
the Guarantor’s charter, by-laws, articles of organization or operating
agreement or of any contract or undertaking to which the Company or any
Guarantor is a party or by which the Company or any Guarantor or any of their
respective property may be bound or affected and will not result in the
imposition of any Lien on any of their property or of any of their Restricted
Subsidiaries except for Permitted Liens.

        4.3     Binding Effect. This Agreement is, and the Notes and the
Security Documents to which the Company or any Guarantor is a party when
delivered hereunder will be, legal, valid and binding obligations of the Company
and the Guarantor, respectively, enforceable against the Company and the
Guarantor in accordance with their respective terms, except as enforceability
may be limited by (i) bankruptcy, insolvency, fraudulent conveyances,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally; (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and (iii) requirements of
reasonableness, good faith and fair dealing.

        4.4    Restricted and Unrestricted Subsidiaries. Schedule 4.4 hereto
correctly sets forth the name, jurisdiction of incorporation or organization and
ownership of each Subsidiary of the Company, and whether it is a Restricted
Subsidiary or an Unrestricted Subsidiary. Each such Subsidiary and each
corporation or limited liability company becoming a Subsidiary of the Company or
any Guarantor after the date hereof is and will be a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization and is and will be
duly qualified to do business in each additional jurisdiction where such
qualification is necessary under applicable law and the failure to qualify could
reasonably be expected to have a Material Adverse Effect. Each Subsidiary of the
Company and each Guarantor has and will have all requisite corporate or limited
liability company power to own or lease the properties used in its business and
to carry on its business as now being conducted and as proposed to be conducted.
All outstanding shares of Capital Stock of each class of each Subsidiary, the
Company and each Guarantor have been and will be validly issued and are and will
be fully paid and nonassessable, and, except as otherwise indicated in Schedule
4.4 hereto or disclosed in writing to the Agent and the Banks from time to time,
all ownership interests in the company’s subsidiaries, are and will be owned,
beneficially and of record, by the Company or another Subsidiary of the Company
free and clear of any Liens.



- 34 -

        4.5    Litigation.

 
         (i)         Except as set forth in Schedule 4.5 hereto, there is no
action, suit or proceeding pending or, to the best of the Company’s and the
Guarantors’ knowledge, threatened against or affecting the Company, any
Guarantor or any of their respective Subsidiaries before or by any court,
governmental authority or arbitrator, which if adversely decided could
reasonably be expected to result in liability equal to $1,000,000 or more and,
to the best of the Company’s and the Guarantor’s knowledge, neither the Company
nor any Guarantor has received any notice of any such action, suit or
proceeding.


 
         (ii)         Since the Effective Date, no judgment, order or settlement
of a dispute, claim or other action, in either case, in an aggregate amount of
$5,000,000 or more has been rendered against or entered into by the Company or
any Restricted Subsidiary.


        4.6    Financial Condition. The Consolidated financial statements of the
Company and its Restricted Subsidiaries for the fiscal year ended on March 31,
2002 and reported on by Arthur Andersen LLP, certified public accountants, and
the interim Consolidated balance sheet and interim statements of income,
retained earnings and cash flows of the Company and its Restricted Subsidiaries
as of or for the nine-month period ended on December 31, 2002, copies of which
have been furnished to the Banks, fairly present the Consolidated financial
position of the Company and its Restricted Subsidiaries as at the respective
dates thereof, and the Consolidated results of operations of the Company and its
Restricted Subsidiaries for the respective periods indicated, all in accordance
with Generally Accepted Accounting Principles consistently applied (subject, in
the case of said interim statements, to year-end audit adjustments and the lack
of footnotes and other presentation items). Except as set forth in the Company’s
Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K filed with the Securities and Exchange Commission prior to the
Effective Date, there has been no event or development which has had or could
reasonably be expected to have a Material Adverse Effect since March 31, 2002.
To the knowledge of the Company, there is no material Contingent Liability of
the Company or any of its Restricted Subsidiaries that is not reflected in such
financial statements or in the notes thereto.

        4.7     Corporate Restructuring and Future Financial Statements. The
financial statements of the Company and its Restricted Subsidiaries delivered
pursuant to Section 5.1(D) fairly present the Consolidated financial position of
the Company and its Restricted Subsidiaries as at the respective dates thereof
and the Consolidated results of operations of the Company and its Restricted
Subsidiaries for the respective periods indicated, all in accordance with
Generally Accepted Accounting Principles consistently applied (subject, in the
case of interim statements, to year-end audit adjustments and the lack of
footnotes and other presentation items).

        4.8     Regulation U. Neither the Company nor any Guarantor nor any of
their respective Restricted Subsidiaries extends or maintains, in the ordinary
course of business, credit for the purpose, whether immediate, incidental, or
ultimate, of buying or carrying margin stock (within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Advance will be used for the purpose, whether immediate,
incidental, or ultimate, of buying or carrying any such margin stock or
maintaining or extending credit to others for such purpose. After applying the
proceeds of each Advance, such margin stock will not constitute more than 25% of
the value of the assets (either of the Company or any Guarantor alone or of the
Company and the Guarantors and their respective Restricted Subsidiaries on a
consolidated basis) that are subject to any provisions of this Agreement or any
Security Document that may cause the Advances to be deemed secured, directly or
indirectly, by margin stock.



- 35 -

        4.9     Consents, Etc. Except for such consents, approvals,
authorizations, declarations, registrations or filings delivered by the Company
and the Guarantors pursuant to Section 2.5(E)(i) and (I), if any, each of which
is in full force and effect, no consent, approval or authorization of or
declaration, registration or filing with any governmental authority or any
nongovernmental Person or entity, including without limitation any creditor,
lessor or stockholder of the Company or any Guarantor or any of their respective
Restricted Subsidiaries, is required on the part of the Company or any Guarantor
in connection with the execution, delivery and performance of this Agreement,
the Notes, the Security Documents or the transactions contemplated hereby or as
a condition to the legality, validity or enforceability of this Agreement, the
Notes or any of the Security Documents.

        4.10     Taxes. The Company and the Guarantors and their respective
Restricted Subsidiaries have filed all income tax returns (federal, state and
local) required to be filed and have paid all taxes shown thereon to be due,
including interest and penalties, or have established adequate financial
reserves on their respective books and records for payment thereof in accordance
with Generally Accepted Accounting Principles, except where the failure to so
file or to so pay could not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Guarantor nor any of their respective
Restricted Subsidiaries knows of any actual or proposed assessment for taxes
based on income or any basis therefor, and no extension of time for the
assessment of deficiencies in any such federal or state tax has been granted by
the Company, any Guarantor or any such Subsidiary.

        4.11     Title to Properties. Except as otherwise disclosed in the
latest balance sheet delivered pursuant to Section 4.6 or 5.1(D) of this
Agreement, the Company, the Guarantors or one or more of their respective
Restricted Subsidiaries have a valid ownership interest in all of their
respective properties and assets (including, without limitation, the collateral
subject to the Security Documents to which any of them is a party) reflected in
said balance sheet or subsequently acquired by the Company, any Guarantor or any
such Subsidiary. All of such properties and assets are free and clear of any
Lien, except for Permitted Liens.

        4.12     Borrowing Base. All trade accounts receivable and inventory of
the Company represented or reported by the Company to be, or are otherwise
included in, Eligible Accounts Receivable and Eligible Inventory comply in all
respects with the requirements therefor set forth in the definition thereof, and
the computation of the Borrowing Base set forth in each Borrowing Base
Certificate is true and correct.



- 36 -

        4.13     ERISA. The Company, the Guarantors, their respective Restricted
Subsidiaries, their ERISA Affiliates and their respective Plans are in
compliance in all material respects with those provisions of ERISA and of the
Code which are applicable with respect to any Plan. No Prohibited Transaction
and no Reportable Event has occurred with respect to any such Plan. Since the
Effective Date, none of the Company, any Guarantor, any of their respective
Restricted Subsidiaries or any of their ERISA Affiliates has incurred, or is
reasonably expected to incur, pursuant to Section 4201 of ERISA, any withdrawal
liability to Multiemployer Plans. The Company, the Guarantors, their respective
Restricted Subsidiaries and their ERISA Affiliates have met the minimum funding
requirements under ERISA and the Code with respect to each of their respective
Plans, if any, and have not incurred any liability to the PBGC or any Plan. The
execution, delivery and performance of this Agreement, the Notes and the
Security Documents do not constitute a Prohibited Transaction.

        4.14     Disclosure. No report or other information furnished in writing
and prepared by, or, to the knowledge of the Company, on behalf of, the Company
or any Guarantor to any Bank or the Agent in connection with the negotiation or
administration of this Agreement contains any material misstatement of fact or
omits to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which they
were made. Neither this Agreement, the Notes, the Security Documents nor any
other document, certificate, or report or statement or other information
furnished to any Bank or the Agent and prepared by, or, to the knowledge of the
Company, on behalf of, the Company or any Guarantor in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading in light of the circumstances in
which they were made. There is no fact known to the Company or any Guarantor
which has or which in the future could reasonably be expected to have (so far as
the Company or any Guarantor can now foresee) a Material Adverse Effect, which
has not been set forth in this Agreement or in the other documents,
certificates, statements, reports and other information furnished in writing to
the Banks by or on behalf of the Company or any Guarantor in connection with the
transactions contemplated hereby.

        4.15     No Default. Neither the Company nor any Subsidiary is in
default or has received any written notice of default under or with respect to
any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

ARTICLE V:    COVENANTS

        5.1    Affirmative Covenants. The Company covenants and agrees that,
until the Termination Date and thereafter until payment in full of the principal
of and accrued interest on the Notes and the performance of all other
obligations of the Company and the Guarantors under this Agreement and the other
Loan Documents to which it is a party, unless the Required Banks shall otherwise
consent in writing, it shall, and shall cause its Restricted Subsidiaries to:



- 37 -

 
         (A)         Preservation of Corporate Existence, Etc. Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, and its qualification as a foreign corporation or limited
liability company in good standing in each jurisdiction in which such
qualification is necessary under applicable law and the failure to qualify could
reasonably be expected to have a Material Adverse Effect, and the rights,
licenses, permits (including those required under Environmental Laws),
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its businesses; and defend all of the foregoing against all claims,
actions, demands, suits or proceedings at law or in equity or by or before any
governmental instrumentality or other agency or regulatory authority.


 
         (B)         Compliance with Laws, Etc. Comply in all material respects
with all applicable laws, rules, regulations and orders of any governmental
authority, whether federal, state, local or foreign (including without
limitation ERISA, the Code and Environmental Laws), in effect from time to time;
and pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon its income, revenues or property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise, which, if unpaid, might
give rise to Liens upon the collateral subject to the Security Documents or any
portion thereof, except to the extent that payment of any of the foregoing is
then being contested in good faith by appropriate legal proceedings and with
respect to which adequate financial reserves have been established on the books
and records of the Company, any Guarantor or any of their respective Restricted
Subsidiaries in accordance with Generally Accepted Accounting Principles.


 
         (C)         Maintenance of Properties; Insurance. Maintain, preserve
and protect all property that is material to the conduct of the business of the
Company, any Guarantor or any of their respective Restricted Subsidiaries and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times in accordance with customary and prudent business practices for similar
businesses; and, in addition to that insurance required under the Security
Documents, maintain in full force and effect insurance with responsible and
reputable insurance companies or associations in such amounts, on such terms and
covering such risks, including fire and other risks insured against by extended
coverage, as is usually carried by companies engaged in similar businesses and
owning similar properties similarly situated and maintain in full force and
effect public liability insurance, insurance against claims for personal injury
or death or property damage occurring in connection with any of its activities
or any properties owned, occupied or controlled by it, in such amount as it
shall reasonably deem necessary, and maintain such other insurance as may be
required by law or as may be reasonably requested by the Required Banks for
purposes of assuring compliance with this Section 5.1(C).




- 38 -

 
         (D)         Reporting Requirements. Furnish to the Banks and the Agent
the following:


 
         (i)         Promptly and in any event within three Business Days after
becoming aware of the occurrence of (A) any Default or Event of Default, (B) the
commencement of any material litigation against the Company, any Guarantor or
any of their respective Restricted Subsidiaries, and any material developments
therein, or (C) entering into any material contract or undertaking that is not
entered into in the ordinary course of business or (D) any development in the
business or affairs of the Company, any Guarantor or any of their respective
Subsidiaries which has resulted in or which is likely in the reasonable judgment
of the Company or any Guarantor, to result in a Material Adverse Effect, a
statement of a duly authorized officer of the Company or the Guarantor, as the
case may be setting forth details of each such Default or Event of Default or
such litigation, material contract or undertaking or development and the action
which the Company, such Guarantor or such Subsidiary, as the case may be, has
taken and proposes to take with respect thereto, except to the extent any such
event in clauses (B) through (D) shall have been described in any
publicly-available filing made by the Company or any Guarantor or any of their
respective Restricted Subsidiaries with the Securities and Exchange Commission
or any successor agency thereof within such applicable period;


 
         (ii)         As soon as available and in any event within 45 days after
the end of each month of the Company, the Consolidated and consolidating balance
sheet of the Company and its Restricted Subsidiaries, and of the Company and its
Subsidiaries, as of the end of such month, and the related Consolidated and
consolidating statements of income, retained earnings and cash flows for the
period commencing at the end of the previous fiscal year and ending with the end
of such month, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding fiscal year, all
in reasonable detail and duly certified (subject to year-end audit adjustments
and the lack of footnotes and other presentation items) by the chief financial
officer of the Company as having been prepared in accordance with Generally
Accepted Accounting Principles, together with, in the case of the financial
statements for the last month of each fiscal quarter, a certificate of a duly
authorized officer of the Company stating (A) that no Default or Event of
Default has occurred and is continuing or, if a Default or Event of Default has
occurred and is continuing, a statement setting forth the details thereof and
the action which the Company has taken and proposes to take with respect
thereto, and (B) at the end of each fiscal quarter, that a computation (which
computation shall accompany such certificate and shall be in reasonable detail)
showing compliance with Section 5.2(A), (B) and (C) hereof is in conformity with
the terms of this Agreement;




- 39 -

 
         (iii)         As soon as available and in any event within 90 days
after the end of each fiscal year of the Company, a copy of the Consolidated
balance sheet of the Company and its Restricted Subsidiaries, and of the Company
and its Subsidiaries, as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and changes in financial
position of the Company and its Restricted Subsidiaries, and of the Company and
its Subsidiaries, for such fiscal year, with a customary audit report of
Deloitte & Touche LLP, or other independent certified public accountants
selected by the Company and acceptable to the Required Banks, without
qualifications unacceptable to the Required Banks, together with a certificate
of such accountants stating (A) that they have reviewed this Agreement and
stating further whether, in the course of their review of such financial
statements, they have become aware of any Default or Event of Default and, if
such a Default or Event of Default exists and is continuing, a statement setting
forth the nature and status thereof, and (B) that a computation by the Company
(which computation shall accompany such certificate and shall be in reasonable
detail) showing compliance with Section 5.2 (A), (B), and (C) hereof is in
conformity with the terms of this Agreement;


 
         (iv)         Promptly after the sending or filing thereof, copies of
all reports, proxy statements and financial statements which the Company or any
Guarantor or any of their respective Restricted Subsidiaries sends to or files
with any of their respective security holders or any securities exchange or the
Securities and Exchange Commission or any successor agency thereof;


 
         (v)         Promptly and in any event within 10 calendar days following
last day of each month, or within one Business Day following the last day of
each week at any time when the Borrowing Base selected by the Company is equal
to the sum of 80% of the value of Eligible Accounts Receivable plus 60% of the
value of Eligible Inventory, a Borrowing Base certificate prepared as of the
close of business on such last day, together with supporting schedules, in form
and detail satisfactory to the Agent, setting forth such information as the
Agent may request with respect to the aging, value, location, and ownership of
such Eligible Accounts Receivable and Eligible Inventory, and other information
relating to the computation of the Borrowing Base and the eligibility of any
property or assets included in such computation, certified as true and correct
by the chief financial officer of the Company;


 
         (vi)         Promptly and in any event within 10 calendar days after
receiving or becoming aware thereof (A) a copy of any notice of intent to
terminate any Plan of the Company, any Guarantor, their respective Restricted
Subsidiaries or any ERISA Affiliate filed with the PBGC, (B) a statement of the
chief financial officer of the Company or any Guarantor, as the case may be;
setting forth the details of the occurrence of any Reportable Event with respect
to any such Plan, (C) a copy of any notice that the Company, any Guarantor, any
of their respective Restricted Subsidiaries or any ERISA Affiliate may receive
from the PBGC relating to the intention of the PBGC to terminate any such Plan
or to appoint a trustee to administer any such Plan, or (D) a copy of any notice
of failure to make a required installment or other payment within the meaning of
Section 412(n) of the Code or Section 302(f) of ERISA with respect to any such
Plan;




- 40 -

 
         (vii)         As soon as available and in any event within 15 days
after the end of each month, a report with respect to the Company and its
Restricted Subsidiaries, listing their accounts receivable and accounts payable
and the age thereof, and setting forth in summary form their inventory and its
value, in form and detail satisfactory to the Agent, certified as true and
correct by a duly authorized officer of the Company;


 
         (viii)         As soon as practicable and in any event not later than
June 30 of each fiscal year, commencing with the fiscal year beginning April 1,
2003, a copy of the projected Consolidated income statement of the Company and
the Restricted Subsidiaries for such fiscal year prepared in such detail as
shall be reasonably satisfactory to the Agent; and


 
         (ix)         Promptly, such other information respecting the business,
properties, operations or condition, financial or otherwise, of the Company, any
Guarantor or any of their respective Restricted Subsidiaries as any Bank or the
Agent may from time to time reasonably request.


 
         (E)         Accounting; Access to Records, Books, Etc. Maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in accordance
with Generally Accepted Accounting Principles and to comply with the
requirements of this Agreement and, at any reasonable time and from time to
time, (i) permit any Bank or the Agent or any agents or representatives thereof
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Company, the Guarantors and their
respective Restricted Subsidiaries, and to discuss the affairs, finances and
accounts of the Company, the Guarantors and their respective Restricted
Subsidiaries with their respective directors, officers, employees and
independent auditors, and by this provision each of the Company and the
Guarantors hereby authorizes such Persons to discuss such affairs, finances and
accounts with any Bank or the Agent, and (ii) (a) during any fiscal quarter that
the Borrowing Base is equal to the sum of 80% of the value of Eligible Accounts
Receivable plus 60% of the value of Eligible Inventory, permit the Agent or any
of its agents or representatives to conduct a comprehensive field audit of its
books, records, properties and assets, including without limitation all
collateral subject to the Security Documents, at any one time during such
quarter, at the expense of the Company, and (b) if a different Borrowing Base
level is in effect permit the Agent to do so at any time, at the expense of the
Banks unless an Event of Default shall be continuing in which event such field
audit shall be at the expense of the Company.


 
         (F)         Loans by the Company to the Restricted Subsidiaries. In the
event that the Company makes loans or other advances to or for the benefit of a
Restricted Subsidiary after the Effective Date that are not evidenced by an
Intercompany Note delivered to the Agent, the Company will obtain an
Intercompany Note from the borrowing Restricted Subsidiary to evidence such
loans and advances and shall deliver it to the Agent pursuant to the Pledge
Agreement.




- 41 -

 
         (G)         Additional Security and Collateral. Promptly (i) execute
and deliver and cause each Restricted Subsidiary of the Company and the
Guarantors to execute and deliver, additional Security Documents, within 30 days
after request therefor by the Banks and the Agent, sufficient to grant to the
Agent for the benefit of the Banks liens and security interests in any after
acquired property of the type described in Section 2.11, and (ii) cause each
Person becoming a Restricted Subsidiary of the Company or any Guarantor from
time to time to execute and deliver to the Banks and the Agent, within 30 days
after such Person becomes a Restricted Subsidiary, a Guaranty and Security
Documents, together with other related documents described in Section 2.5,
sufficient to grant to the Agent for the benefit of the Banks liens and security
interests in all collateral of the type described in Section 2.11. The Company
shall notify the Banks and the Agent, within 10 Business Days after the
occurrence thereof, of the acquisition of any property by the Company or any
Guarantor that is not subject to the existing Security Documents, any Person’s
becoming a Restricted Subsidiary and any other event or condition that may
require additional action of any nature in order to preserve the effectiveness
and perfected status of the liens and security interests of the Banks and the
Agent with respect to such property pursuant to the Security Documents.


 
         (H)         Addition of Covenants; Incorporation by Reference. If at
any time the Company shall enter into or be a party to any instrument or
agreement, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof, relating to or amending any terms or conditions applicable to any of its
Indebtedness of the type described in clauses (a), (b), (f) or (g) of the
definition of “Indebtedness”, or any issuance or placement of its equity which
includes covenants, terms, conditions or defaults not substantially provided for
in this Agreement or more favorable to the holder or holders thereof than those
provided for in this Agreement, then the Company shall promptly so advise the
Agent and the Banks. Thereupon, if the Agent shall request, upon notice to the
Company, the Agent and the Banks shall enter into with the Company an amendment
to this Agreement or an additional agreement (as the Agent may request),
providing for substantially the same covenants, terms, conditions and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Agent.


 
         (I)         Further Assurances. Will, and will cause each Guarantor to,
execute and deliver within 30 days after request therefor by the Banks and the
Agent, all further instruments and documents and take all further action that
the Agent may reasonably request as necessary to give effect to, and to aid in
the exercise and enforcement of the rights and remedies of the Banks under, this
Agreement, the Notes and the Security Documents, including without limitation
causing each lessor of real property to the Company or any Guarantor in which
inventory is located to execute and deliver to the Agent, prior to or upon the
commencement of any such tenancy, an agreement in form and substance reasonably
acceptable to the Banks and the Agent duly executed on behalf of such lessor
waiving any distraint, lien and similar rights with respect to any property
subject to the Security Documents and agreeing to permit the Banks and the Agent
to enter such premises in connection therewith.




- 42 -

 
         (J)         Use of Proceeds. The Company will use the proceeds of the
Advances for its general corporate purposes and, subject to the requirements of
Section 5.1(F), to make loans to the Guarantors for their general corporate
purposes. The Company will not, nor will it permit any Subsidiary to, use any of
the proceeds of the Advances to purchase or carry any “margin stock” (as defined
in Regulation U of the Board of Governors of the Federal Reserve System).


        5.2     Negative Covenants. Until the Termination Date and thereafter
until payment in full of the principal of and accrued interest on the Notes and
the performance of all other obligations of the Company and the Guarantors under
this Agreement, the Company agrees that, unless the Required Banks shall
otherwise consent in writing it shall not, and shall not permit any of its
Restricted Subsidiaries to:

 
         (A)         Interest Coverage Ratio. Permit or suffer the Interest
Coverage Ratio for any 12-month period ending on the last day of any fiscal
quarter to be less than 1.75 to 1.0.


 
         (B)         Funded Debt Coverage Ratio. Permit or suffer the Funded
Debt Coverage Ratio to be greater than (i) 6.0 to 1.0 at any time during the
period ending on March 31, 2004 and (ii) 5.5 to 1.0 at any time thereafter.


 
         (C)         Capital Expenditures. Acquire or contract to acquire any
fixed asset or make any other capital expenditure if the aggregate purchase
price and other acquisition costs of all such fixed assets acquired and
contracted to be acquired and other capital expenditures made by the Company or
any of its Restricted Subsidiaries during any fiscal year of the Company would
exceed, on a Consolidated basis, an amount equal to $10,000,000 in any fiscal
year.


 
         (D)         Indebtedness. Create, incur, assume or in any manner become
liable in respect of, or suffer to exist, any Indebtedness other than:


 
         (i)         The Advances;


 
         (ii)         The Indebtedness described in Schedule 5.2(D) hereto,
having the same terms as those existing on the date of this Agreement;


 
         (iii)         Indebtedness of any Restricted Subsidiary of the Company
owing to the Company or to any other Restricted Subsidiary of the Company;


 
         (iv)         Senior Unsecured Debt;




- 43 -

 
         (v)         Subordinated Debt of the Company or any of its Restricted
Subsidiaries; and


 
         (vi)         Indebtedness owing to any Bank that constitutes Hedging
Obligations that are incurred for the purpose of fixing or hedging interest rate
risk with respect to any floating rate Indebtedness that is permitted by the
terms of this Agreement to be outstanding (valued in an amount equal to the
highest termination payment, if any, that would be payable upon termination for
any reason on the date of determination) not exceeding in aggregate amount
$25,000,000;


 
         (vii)         Indebtedness in aggregate principal amount at any time
outstanding not exceeding $5,000,000 which is secured by one or more liens
permitted by Section 5.2(E)(viii) hereof; and


 
         (viii)         Additional Indebtedness not to exceed $5,000,000 in
aggregate principal amount at any time outstanding.


 
         (E)         Liens. Create, incur or suffer to exist any Lien on any of
the assets, rights, revenues or property, real, personal or mixed, tangible or
intangible, whether now owned or hereafter acquired, of the Company or any of
its Restricted Subsidiaries, other than:


 
         (i)         Liens for taxes not delinquent or for taxes being contested
in good faith by appropriate proceedings and as to which adequate financial
reserves have been established on its books and records in accordance with
Generally Accepted Accounting Principles;


 
         (ii)         Liens (other than any Lien imposed by ERISA or any
Environmental Law) created and maintained in the ordinary course of business
which are not material in the aggregate, and which would not have a Material
Adverse Effect and which constitute (A) pledges or deposits under worker’s
compensation laws, unemployment insurance laws or similar legislation, (B) good
faith deposits in connection with bids, tenders, contracts or leases to which
the Company or any of its Restricted Subsidiaries is a party for a purpose other
than borrowing money or obtaining credit, including rent security deposits, (C)
liens imposed by law, such as those of carriers, warehousemen and mechanics, if
payment of the obligation secured thereby is not yet due, (D) Liens securing
taxes, assessments or other governmental charges or levies not yet subject to
penalties for nonpayment, and (E) pledges or deposits to secure public or
statutory obligations of the Company or any of its Restricted Subsidiaries, or
surety, customs or appeal bonds to which the Company or any of its Restricted
Subsidiaries is a party;


 
         (iii)         Liens affecting real property which constitute minor
survey exceptions or defects or irregularities in title, minor encumbrances,
easements or reservations of, or rights of others for, rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of such real property, provided that
all of the foregoing, in the aggregate, do not at any time materially detract
from the value of said properties or materially impair their use in the
operation of the businesses of the Company or any of its Restricted
Subsidiaries;




- 44 -

 
         (iv)         Liens created pursuant to the Security Documents and Liens
expressly permitted by the Security Documents;


 
         (v)         Each Lien described in Schedule 5.2(E) hereto so long as
such Lien shall have the same terms as those existing on the date hereof;


 
         (vi)         Liens in favor of the Company or any of its Restricted
Subsidiaries as security for Indebtedness permitted by Section 5.2(D)(iii);


 
         (vii)         The interest or title of a lessor under any lease
otherwise permitted under this Agreement with respect to the property subject to
such lease to the extent performance of the obligations of the Company or its
Restricted Subsidiary thereunder is not delinquent by more than 30 days or is
being contested in good faith; and


 
         (viii)         Any lien created to secure payment of a portion of the
purchase price of any tangible fixed asset, including, without limitation, real
estate (including improvements thereto) and vehicles, acquired by the Company or
any of its Restricted Subsidiaries created or suffered to exist upon such fixed
asset if the outstanding principal amount of the Indebtedness secured by such
Lien does not at any time exceed the purchase price paid by the Company or such
Subsidiary for such fixed asset and the aggregate principal amount at any time
outstanding of all Indebtedness secured by such Liens does not exceed
$5,000,000, provided that such Lien does not encumber any other asset at any
time owned by the Company or such Restricted Subsidiary, and provided, further,
that not more than one such Lien shall encumber such fixed asset at any one
time.


 
         (F)         Merger; Acquisitions; Etc. Subject to the limitations and
exceptions contained in Section 5.2(K), purchase or otherwise acquire, whether
in one or a series of transactions, all or a substantial portion of the
business, assets, rights, revenues or property, real, personal or mixed,
tangible or intangible, of any Person (other than a Restricted Subsidiary), or
all or a substantial portion of the Capital Stock of any other Person (other
than a Restricted Subsidiary); nor merge or consolidate or amalgamate with any
other Person or take any other action having a similar effect (other than the
Glazer’s Transaction), provided, however, that this Section 5.2(F) shall not
prohibit any merger or acquisition, including but not limited to those in which
the consideration paid by the Company or a Restricted Subsidiary consists of its
Capital Stock, if (i) the Company shall be the surviving or continuing
corporation thereof, (ii) immediately before and after such merger or
acquisition, no Default or Event of Default shall exist or shall have occurred
and be continuing and the representations and warranties contained in Article IV
shall be true and correct on and as of the date thereof (both before and after
such merger or acquisition is consummated) as if made on the date such merger or
acquisition is consummated, (iii) the purchase is consummated pursuant to a
negotiated acquisition agreement on a non-hostile basis and approved by the
target company’s board of directors (and shareholders, if necessary) prior to
the consummation of the acquisition, and (iv) the Company shall have provided to
the Agent before such merger or acquisition pro forma financial statements
reflecting the occurrence of such merger or acquisition demonstrating compliance
with the covenants contained in this Agreement, certified by a duly authorized
officer of the Company.




- 45 -

 
         (G)         Disposition of Assets; Etc. Sell, lease, license, transfer,
assign or otherwise dispose of all or a substantial portion of its business,
assets, rights, revenues or property, real, personal or mixed, tangible or
intangible, whether in one or a series of transactions, other than inventory
sold in the ordinary course of business upon customary credit terms and sales of
obsolete material or equipment, provided, however, that this Section 5.2(G)
shall not prohibit any such sale, lease, license, transfer, assignment or other
disposition if (i) the aggregate book value (disregarding any write-downs of
such book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of (excluding the value
of any Capital Stock of U.S. Beverage Company disposed of) after the date of
this Agreement shall be less than three percent (3%) of such aggregate book
value of the total assets of the Company or such Restricted Subsidiary, as the
case may be, or (ii) with respect to a Restricted Subsidiary at least
seventy-five percent (75%) of the consideration therefor received by such
Restricted Subsidiary is either cash or the assumption of liabilities that are
assumed by the transferee of any such assets pursuant to a novation agreement
that releases the Restricted Subsidiary from further liability, and the cash
proceeds are paid to the Company in reduction of such Restricted Subsidiary’s
Indebtedness to the Company; and (iii) in the case of both (i) and (ii) above,
immediately before and after such transaction no Default or Event of Default
shall exist or shall have occurred and be continuing. Notwithstanding the above,
the Company or any of its Subsidiaries may (a) sell the Capital Stock of U.S.
Beverage Company; (b) transfer its assets primarily used in its U.S. Beverage
division to USB-LLC, (c) sell beer franchises, brand labels and distribution
rights, and its ownership rights, trademarks, trademark registrations, brand
names and other rights with respect to its rectified products, for fair market
value including cash royalty payments or cash payments over time and (d) sell
the Capital Stock of any of Commonwealth Wine & Spirits, LLC, Goose Island Beer
Co. and Extreme Beverage Company, LLC.


 
         (H)         Nature of Business. Make any substantial change in the
nature of its business from that engaged in on the date of this Agreement or
engage in any other businesses other than those in which it is engaged on the
date of this Agreement, other than businesses reasonably related thereto.




- 46 -

 
         (I)         Restricted Payments. Make, pay, declare or authorize any
Restricted Payment, provided, however, that (i) the Company may make Restricted
Payments with respect to any taxable year of the Company in the total amount not
exceeding the federal, state and local income taxes incurred by attribution to
the Company’s shareholders of the S corporation taxable income of the Company
for such taxable year, so long as there shall not then exist a Default or Event
of Default, and so long as prior to such distribution the chief financial
officer of the Company shall deliver to the Agent a certificate in form
acceptable to the Agent stating that such distribution is in compliance with
this Section 5.2(I), and (ii) the Company and the Restricted Subsidiaries may
make (a) redemptions of the Capital Stock of the Company or any Restricted
Subsidiary owned by (1) Martin H. Bart and Joseph J. Fisch, Jr. as of the
Effective Date so long as no Default or Event of Default has occurred and is
continuing and (2) Norma M. Johnston as of the Effective Date, in an aggregate
amount for clauses (1) and (2) not to exceed $15,000,000 plus the aggregate
amount of all life insurance proceeds received by the Company to the extent used
to fund such repurchase, (b) Restricted Payments otherwise permitted under
Sections 5.2(E) or (K), and (c) additional Restricted Payments, provided that
the aggregate of such additional Restricted Payments made after the Effective
Date shall be less than the sum of (A) 50% of Consolidated Net Income for the
period (taken as one accounting period) from the beginning of the first fiscal
quarter commencing after January 25, 1999 to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus (B) 100%
of the aggregate net cash proceeds received by the Company from the issue or
sale since January 25, 1999 of Capital Stock of the Company (other than Capital
Stock sold to a Subsidiary of the Company) and 100% of the capital contributions
received by the Company after January 25, 1999 in cash, plus (C) one year and
one day after the date of such receipt, 100% of the cash payments received by
the Company after January 25, 1999 on a Company Shareholder Note Receivable,
plus (D) to the extent that any Investment permitted under Section 5.2(K) hereof
that was made after January 25, 1999 is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (x) the cash return of capital with respect to
such Investment (less the cost of disposition, if any) and (y) the initial
amount of such Investment, plus (E) 50% of any dividends received by the Company
or a Restricted Subsidiary after January 25, 1999 from an Unrestricted
Subsidiary, to the extent that such dividends were not otherwise included in
Consolidated Net Income for such period, plus (F) provided that no Default or
Event of Default has occurred and is continuing, $2,500,000.


 
         (J)         Capital Leases. Permit or suffer the aggregate outstanding
capitalized amount of all obligations under Capital Leases of the Company and
its Restricted Subsidiaries at any time to exceed $5,000,000, excluding from
this amount obligations on Capital Leases existing on the Effective Date and
described on Schedule 5.2(J).




- 47 -

 
         (K)         Investments. Make any Investments other than (i)
Investments by the Company or any Restricted Subsidiary in any Restricted
Subsidiary; (ii) extensions of trade credit made in the ordinary course of
business on customary credit terms and commission, travel and similar advances
made to officers and employees in the ordinary course of business; (iii)
Investments in commercial paper of any United States issuer having the highest
rating then given by Moody’s Investors Service, Inc., or Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., direct
obligations of and obligations fully guaranteed by the United States of America
or any agency or instrumentality thereof, or certificates of deposit of any
commercial bank which is a member of the Federal Reserve System and which has
capital, surplus and undivided profit (as shown on its most recently published
statement of condition) aggregating not less than $100,000,000, provided,
however, that each of the foregoing Investments has a maturity date not later
than one year after the acquisition thereof by the Company or any of its
Restricted Subsidiaries; (iv) Investments in joint venture or similar
arrangements, exclusive of Investments described in subsection (iii) above, and
(except for loans and advances of credit) Unrestricted Subsidiaries in which the
aggregate of all such Investments does not exceed, at any one time outstanding,
an amount equal to 10% of Consolidated Tangible Assets; (v) those Investments
described in Schedule 5.2(K) hereto, having the same terms as existing on the
date of this Agreement, but no extension or renewal thereof shall be permitted;
(vi) redemptions of the Capital Stock of the Company or any Restricted
Subsidiary owned on the Effective Date by Martin H. Bart, Norma M. Johnston and
Joseph J. Fisch, Jr. as of the Effective Date to the extent permitted under
Section 5.1(I); (vii) Investments permitted under Section 5.2(F); and (viii)
Investments consisting of purchases of Senior Unsecured Debt permitted under
Section 5.2(O).


 
         (L)         Transactions with Affiliates. Enter into, become a party
to, or become liable in respect of, any contract or undertaking with any
Affiliate except in the ordinary course of business and on terms not less
favorable to the Company or such Restricted Subsidiary than those which could be
obtained if such contract or undertaking were an arm’s length transaction with a
Person other than an Affiliate.


 
         (M)         Sale and Leaseback Transactions. Become or remain liable in
any way, whether directly or by assignment or as a guarantor or other contingent
obligor, for the obligations of the lessee or user under any lease or contract
for the use of any real or personal property if such property is owned on the
date of this Agreement or thereafter acquired by the Company or any of its
Restricted Subsidiaries and has been or is to be sold or transferred to any
other Person and was, is or will be used by the Company or any such Restricted
Subsidiary for substantially the same purpose as such property was used by the
Company or such Restricted Subsidiary prior to such sale or transfer.




- 48 -

 
         (N)         Payments and Modification of Subordinated Debt. Make any
optional payment, prepayment or redemption of any Subordinated Debt, nor amend
or modify, or consent or agree to any amendment or modification, which would
shorten any maturity or increase the amount of any payment of principal or
increase the rate (or require earlier payment) of interest on any such
Subordinated Debt, nor amend the subordination provisions of any agreement under
which any Subordinated Debt is issued or created or otherwise related thereto,
nor enter into any agreement or arrangement providing for the defeasance of any
Subordinated Indebtedness.


 
         (O)         Payments and Modification of Senior Unsecured Debt. Make
any optional payment, prepayment or any optional or mandatory redemption of, or
purchase, any Senior Unsecured Debt, nor amend or modify, or consent or agree to
any amendment or modification, which would shorten any maturity or increase the
amount of any payment of principal or increase the rate (or require earlier
payment) of interest on any such Senior Unsecured Debt, nor enter into any
agreement or arrangement providing for the defeasance of any Senior Unsecured
Debt; provided, that the Company may (A) make redemptions of Senior Unsecured
Debt that are (1) permitted or required by the terms of the indenture governing
the Senior Unsecured Debt from the cash proceeds of a sale of common stock of
the Company or (2) required by the terms of the indenture governing the Senior
Unsecured Debt from the cash proceeds of a sale of assets of the Company or any
of its Restricted Subsidiaries (other than assets subject to a Lien in favor of
the Agent) to the extent such cash proceeds are not reinvested in the Company’s
and its Restricted Subsidiaries’ assets and (B) purchase in one or more
transactions up to $20,000,000 in aggregate principal amount of Senior Unsecured
Debt at par or less than par, if (i) immediately before and after such purchase
or redemption, no Default or Event of Default shall exist or shall have occurred
and be continuing, (ii) except as may be set forth in any periodic report filed
by the Company with the Securities and Exchange Commission, the representations
and warranties contained in Article IV shall be true and correct on and as of
the date thereof (both before and after such purchase or redemption is
consummated) as if made on the date such purchase or redemption is consummated,
(iii) the Company shall have provided to the Agent before such purchase or
redemption pro forma financial statements reflecting the occurrence of such
purchase or redemption demonstrating compliance with the covenants contained in
this Agreement, certified by a duly authorized officer of the Company, and (iv)
after giving effect to such purchase or redemption, Availability shall be
greater than or equal to $15,000,000. For purposes of this Section 5.1(O),
“Availability” shall mean an amount equal to (a) the lesser of the Aggregate
Commitment and the Borrowing Base then in effect, minus (b) the aggregate
outstanding principal amount of all Advances.


 
         (P)         Negative Pledge Limitation. Enter into any agreement with
any Person other than the Banks pursuant hereto which prohibits or limits the
ability of the Company or any Subsidiary to create, incur, assume or suffer to
exist any Lien in favor of the Agent and the Banks upon any of its assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired, except for any such prohibitions or
limitations contained in the indenture governing the Senior Unsecured Debt as in
effect on the Effective Date.




- 49 -

 
         (Q)         Inconsistent Agreements. Enter into any agreement
containing any provision which would be violated or breached by this Agreement
or any of the transactions contemplated hereby or by performance by the Company
or any of its Restricted Subsidiaries of its obligations in connection
therewith.


 
         (R)         Accounting Changes. The Company shall not change its fiscal
year or make any significant changes (i) in accounting treatment and reporting
practices except as permitted by generally accepted accounting principles and
disclosed to the Banks, or (ii) in tax reporting treatment except as permitted
by law and disclosed to the Banks.


ARTICLE VI:    DEFAULT

        6.1     Events of Default. The occurrence of any one of the following
events or conditions shall be deemed an “Event of Default” hereunder unless
waived pursuant to Section 8.1:

 
         (A)         Nonpayment. The Company shall fail to pay (i) any principal
of the Notes or any reimbursement obligation under Section 3.3 (whether by
deemed disbursement of a Loan or otherwise) when due and payable hereunder, or
(ii) interest on the Notes or any fees or any other amount within five days
after such interest, fee or other amount becomes due and payable hereunder; or


 
         (B)         Misrepresentation. Any representation or warranty made by
the Company in Article IV hereof or by the Company or any Guarantor in any
Security Document or any other certificate, report, financial statement or other
document furnished by or on behalf of the Company or any Guarantor in connection
with this Agreement, shall prove to have been incorrect in any material respect
when made or deemed made; or


 
         (C)         Certain Covenants. The Company or any Guarantor shall fail
to perform or observe any term, covenant or agreement contained in (i)
subsection (J) of Section 5.1 or Section 5.2, (ii) subsection (D) of Section 5.1
and such failure under this clause (ii) shall remain unremedied for 5 Business
Days after the occurrence thereof, or (iii) any other subsection of Section 5.1
and any such failure under this clause (iii) shall remain unremedied for 30
calendar days after written notice thereof shall have been given to the Company
or such Guarantor, as the case may be, by the Agent; or


 
         (D)         Other Defaults. The Company or any Guarantor shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or in any Security Document, and any such failure shall remain
unremedied for 30 calendar days after notice thereof shall have been given to
the Company or such Guarantor, as the case may be, by the Agent (or such longer
or shorter period of time as may be specified in such Security Document); or




- 50 -

 
         (E)        Cross Default. The Company or any Restricted Subsidiary
shall fail to pay any part of the principal of, the premium, if any, or the
interest on, or any other payment of money due under any of its Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure exists has an aggregate outstanding principal amount
in excess of $1,000,000; or if the Company or any Restricted Subsidiary fails to
perform or observe any other term, covenant or agreement contained in, or if any
other event or condition occurs or exists under, any agreement, document or
instrument evidencing or securing any such Indebtedness having such aggregate
outstanding principal amount, or under which any such Indebtedness was incurred,
issued or created, beyond any period of grace, if any, provided with respect
thereto if the effect of such failure is either (i) to cause, or permit the
holders of such Indebtedness (or a trustee on behalf of such holders) to cause,
any payment in respect of such Indebtedness to become due prior to its due date
or (ii) to permit the holders of such Indebtedness (or a trustee on behalf of
such holders) to elect a majority of the board of directors of the Company; or


 
         (F)         Judgments. One or more judgments or orders for the payment
of money in an aggregate amount of $1,000,000 or more shall be rendered against
the Company or any Restricted Subsidiary, or any other judgment or order
(whether or not for the payment of money) shall be rendered against or shall
affect the Company or any Restricted Subsidiary which could reasonably be
expected to have a Material Adverse Effect, and either (i) such judgment or
order shall have remained unsatisfied and the Company or such Restricted
Subsidiary shall not have taken action necessary to stay enforcement thereof by
reason of pending appeal or otherwise, prior to the expiration of the applicable
period of limitations for taking such action or, if such action shall have been
taken, a final order denying such stay shall have been rendered, or (ii)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment or order; or


 
         (G)         ERISA. The occurrence of a Reportable Event that results in
or could result in liability of the Company, any Restricted Subsidiary or their
ERISA Affiliates to the PBGC or to any Plan, individually or in the aggregate in
excess of $1,000,000, and such Reportable Event is not corrected within thirty
(30) days after the occurrence thereof; or the occurrence of any Reportable
Event which could constitute grounds for termination of any Plan of the Company,
any Restricted Subsidiary or their ERISA Affiliates by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer any such Plan and such Reportable Event is not corrected within
thirty (30) days after the occurrence thereof; or the filing by the Company, any
Restricted Subsidiary or any of their ERISA Affiliates of a notice of intent to
terminate a Plan or the institution of other proceedings to terminate a Plan; or
the Company, any Restricted Subsidiary or any of their ERISA Affiliates shall
fail to pay when due any liability to the PBGC or to a Plan individually or in
the aggregate in excess of $1,000,000; or the PBGC shall have instituted
proceedings to terminate, or to cause a trustee to be appointed to administer,
any Plan of the Company, any Guarantor, Restricted Subsidiary or any of their
ERISA Affiliates; or any Person engages in a Prohibited Transaction with respect
to any Plan which results in or could result in liability of the Company,
Restricted Subsidiary, any of their ERISA Affiliates, any Plan of the Company,
any Restricted Subsidiary or their ERISA Affiliates or fiduciary of any such
Plan, individually or in the aggregate in excess of $1,000,000; or failure by
the Company, any Restricted Subsidiary or any of their ERISA Affiliates to make
a required installment or other payment to any Plan within the meaning of
Section 302(f) of ERISA or Section 412(n) of the Code that results in or could
result in liability of the Company, any Restricted Subsidiary or any of their
ERISA Affiliates to the PBGC or any Plan, individually or in the aggregate in
excess of $1,000,000; or the withdrawal of the Company, any Restricted
Subsidiary or any of their ERISA Affiliates from a Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(9a)(2) of
ERISA; or, since the Effective Date, the Company, any Restricted Subsidiary or
any of their ERISA Affiliates has incurred, or is reasonably expected to incur,
pursuant to Section 4201 of ERISA, any withdrawal liability to Multiemployer
Plans; or




- 51 -

 
         (H)         Insolvency, Etc. The Company or any Restricted Subsidiary
shall be dissolved or liquidated (or any judgment, order or decree therefor
shall be entered), or shall generally not pay its debts as they become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or shall institute, or there
shall be instituted against the Company or any Restricted Subsidiary, any
proceeding or case seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief or protection of debtors or seeking the
entry of an order for relief, or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
assets, rights, revenues or property, and, if such proceeding is instituted
against the Company or such Restricted Subsidiary and is being contested by the
Company or such Restricted Subsidiary, as the case may be, in good faith by
appropriate proceedings, such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Company or such Restricted Subsidiary shall take
any action (corporate or other) to authorize or further any of the actions
described above in this subsection; or


 
         (I)         Loan Documents. Any event of default described in any Loan
Document (other than this Agreement) shall have occurred and be continuing, or
any Loan Document shall at any time for any reason cease to be valid and binding
and enforceable against any obligor thereunder, or the validity, binding effect
or enforceability thereof shall be contested by any Person, or any obligor shall
deny that it has any or further liability or obligation thereunder, or any Loan
Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to the Banks
and the Agent the benefits purported to be created thereby; or




- 52 -

 
         (J)         Control. James LaCrosse, his spouse, and trusts established
by him or his spouse for the benefit of his spouse or descendants, shall cease
to own directly or indirectly free and clear of all Liens at least 65% of the
securities of the Company of each class having ordinary voting power for the
election of directors (other than securities which have such power only by
reason of the happening of a contingency); or any Person other than James
LaCrosse, his spouse, trusts established by him or his spouse for the benefit of
his spouse or descendants, and Norma Johnston shall possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities or
by contract or otherwise.


        6.2    Remedies.

 
         (A)         Upon the occurrence and during the continuance of any Event
of Default, the Agent may and, upon being directed to do so by the Required
Banks, shall by notice to the Company (i) terminate the Commitments or (ii)
declare the outstanding principal of, and accrued interest on, the Notes, all
unpaid reimbursement obligations in respect of drawings under Letters of Credit
and all other amounts owing under this Agreement to be immediately due and
payable, or (iii) demand immediate delivery of cash collateral, and the Company
agrees to deliver such cash collateral upon demand, in an amount equal to the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of all outstanding Letters of Credit, or any one or more of the
foregoing, whereupon the Commitments shall terminate forthwith and all such
amounts, including such cash collateral, shall become immediately due and
payable, provided that in the case of any event or condition described in
Section 6.1(H) with respect to the Company or any Restricted Subsidiary, the
Commitments shall automatically terminate forthwith and all such amounts,
including such cash collateral, shall automatically become immediately due and
payable without notice; in all cases without demand, presentment, protest,
diligence, notice of dishonor or other formality, all of which are hereby
expressly waived. Such cash collateral delivered in respect of outstanding
Letters of Credit shall be deposited in a special cash collateral account to be
held by the Agent as collateral security for the payment and performance of the
Company’s obligations under this Agreement to the Banks and the Agent.


 
         (B)         The Agent may and, upon being directed to do so by the
Required Banks, shall, in addition to the remedies provided in Section 6.2(A),
exercise and enforce any and all other rights and remedies available to it,
whether arising under this Agreement, the Notes or any Security Document or
under applicable law, in any manner deemed appropriate by the Agent, including
suit in equity, action at law, or other appropriate proceedings, whether for the
specific performance (to the extent permitted by law) of any covenant or
agreement contained in this Agreement or in the Notes or any Security Document
or in aid of the exercise of any power granted in this Agreement, the Notes or
any Security Document.




- 53 -

 
         (C)         Upon the occurrence and during the continuance of any Event
of Default, each Bank may at any time and from time to time, without notice to
the Company or any Guarantor (any requirement for such notice being expressly
waived by the Company and each Guarantor) set off and apply against any and all
of the obligations of the Company and each Guarantor now or hereafter existing
under this Agreement, whether owing to such Bank or any other Bank or the Agent,
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of the Company or any Guarantor and any property of
the Company or any Guarantor from time to time in possession of such Bank,
irrespective of whether or not such Bank shall have made any demand hereunder
and although such obligations may be contingent and unmatured. Each of the
Company and the Guarantors hereby grants to the Banks and the Agent a lien on
and security interest in all such deposits, indebtedness and property as
collateral security for the payment and performance of the obligations of the
Company and each Guarantor under this Agreement. The rights of such Bank under
this Section 6.2(C) are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which such Bank may have.


ARTICLE VII:    THE AGENT AND THE BANKS

        7.1     Appointment and Authorization. Each Bank hereby irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement, the Notes and the Security
Documents as are delegated to the Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto. The provisions of
this Article VII are solely for the benefit of the Agent and the Banks, and
neither the Company nor any Guarantor shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, the Agent shall act solely as agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Company.

        7.2     Agent and Affiliates. LaSalle Bank National Association in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise or refrain from exercising the same as though it
were not the Agent. LaSalle Bank National Association and its affiliates may
(without having to account therefor to any Bank) accept deposits from, lend
money to, and generally engage in any kind of banking, trust, financial advisory
or other business with the Company, any Guarantor or any of their respective
Restricted Subsidiaries as if it were not acting as Agent hereunder, and may
accept fees and other consideration therefor without having to account for the
same to the Banks.

        7.3     Scope of Agent’s Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement, have a fiduciary relationship with any Bank, and no
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into this Agreement or shall otherwise exist against the Agent. As to any
matters not expressly provided for by this Agreement (including, without
limitation, collection and enforcement action under the Notes and the Security
Documents), the Agent shall not be required to exercise any discretion or take
any action, but the Agent shall take such action or omit to take any action
pursuant to the reasonable written instructions of the Required Banks and may
request instructions from the Required Banks. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, pursuant to the written
instructions of the Required Banks (or all of the Banks, as the case may be, in
accordance with the requirements of this Agreement), which instructions and any
action or omission pursuant thereto shall be binding upon all of the Banks;
provided, however, that the Agent shall not be required to act or omit to act
if, in the judgment of the Agent, such action or omission may expose the Agent
to personal liability or is contrary to this Agreement, the Notes or the
Security Documents or applicable law.



- 54 -

        7.4     Reliance by Agent. The Agent shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegram, telex, facsimile transmission or oral communication) believed by it to
be genuine and correct and to have been sent or given by or on behalf of a
proper Person. The Agent may treat the payee of any Note as the holder thereof
unless and until the Agent receives written notice of the assignment thereof
pursuant to the terms of this Agreement signed by such payee and the Agent
receives the written agreement of the assignee that such assignee is bound
hereby to the same extent as if it had been an original party hereto. The Agent
may employ agents (including without limitation collateral agents) and may
consult with legal counsel (who may be counsel for the Company), independent
public accountants and other experts selected by it and shall not be liable to
the Banks, except as to money or property received by it or its authorized
agents, for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

        7.5     Default. The Agent shall not be deemed to have knowledge of the
occurrence of any Default or Event of Default, unless the Agent has received
written notice from a Bank or the Company or any Guarantor specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default”. In the event that the Agent receives such a notice, the Agent shall
give written notice thereto to the Banks.

        7.6     Liability of Agent. Neither the Agent nor any of its directors,
officers, agents, or employees shall be liable to the Banks for any action taken
or not taken by it or them in connection herewith with the consent or at the
request of the Required Banks or in the absence of its or their own gross
negligence or willful misconduct. Neither the Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any recital, statement, warranty or
representation contained in this Agreement, any Note or any Security Document,
or in any certificate, report, financial statement or other document furnished
in connection with this Agreement, (ii) the performance or observance of any of
the covenants or agreements of the Company or any Guarantor, (iii) the
satisfaction of any condition specified in Article II hereof, or (iv) the
validity, effectiveness, legal enforceability, value or genuineness of this
Agreement, Notes or the Security Documents or any collateral subject thereto or
any other instrument or document furnished in connection herewith.



- 55 -

        7.7     Nonreliance on Agent and Other Banks. Each Bank acknowledges and
agrees that it has, independently and without reliance on the Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Company and the Guarantors and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Agent or any other Bank, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decision in taking or not taking action under this Agreement. The Agent shall
not be required to keep itself informed as to the performance or observance by
the Company or any Guarantor of this Agreement, the Notes or the Security
Documents or any other documents referred to or provided for herein or to
inspect the properties or books of the Company or any Guarantor and, except for
notices, reports and other documents and information expressly required to be
furnished to the Banks by the Agent hereunder, the Agent shall not have any duty
or responsibility to provide any Bank with any information concerning the
affairs, financial condition or business of the Company, any Guarantor or any of
their respective Restricted Subsidiaries which may come into the possession of
the Agent or any of its affiliates.

        7.8     Indemnification. The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Company or any Guarantor, but without limiting any
obligation of the Company or any Guarantor to make such reimbursement), ratably
according to the respective principal amounts of the Advances then outstanding
made by each of them (or if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all claims, damages, losses, liabilities, costs or expenses of any kind or
nature whatsoever (including, without limitation, fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or the transactions
contemplated hereby or any action taken or omitted by the Agent under this
Agreement, provided, however, that no Bank shall be liable for any portion of
such claims, damages, losses, liabilities, costs or expenses resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Bank agrees to reimburse the Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including without limitation fees
and expenses of counsel) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the Company
or any Guarantor, but without limiting the obligation of the Company or any
Guarantor to make such reimbursement. Each Bank agrees to reimburse the Agent
promptly upon demand for its ratable share of any amounts owing to the Agent by
the Banks pursuant to this Section. If the indemnity furnished to the Agent
under this Section shall, in the judgment of the Agent, be insufficient or
become impaired, the Agent may call for additional indemnity from the Banks and
cease, or not commence, to take any action until such additional indemnity is
furnished.



- 56 -

        7.9     Successor Agent. The Agent may resign as such at any time upon
ten days’ prior written notice to the Company and the Banks. In the event of any
such resignation, the Required Banks shall, by an instrument in writing
delivered to the Company and the Agent, appoint a successor, which shall be a
commercial bank organized under the laws of the United States or any State
thereof and having a combined capital and surplus of at least $500,000,000. If a
successor is not so appointed or does not accept such appointment before the
Agent’s resignation becomes effective, the retiring Agent may appoint a
temporary successor to act until such appointment by the Required Banks is made
and accepted or if no such temporary successor is appointed as provided above by
the retiring Agent, the Required Banks shall thereafter perform all the duties
of the Agent hereunder until such appointment by the Required Banks is made and
accepted. Any successor to the Agent shall execute and deliver to the Company
and the Banks an instrument accepting such appointment and thereupon such
successor Agent, without further act, deed, conveyance or transfer shall become
vested with all of the properties, rights, interests, powers, authorities and
obligations of its predecessor hereunder with like effect as if originally named
as Agent hereunder. Upon request of such successor Agent, the Company and the
retiring Agent shall execute and deliver such instruments of conveyance,
assignment and further assurance and do such other things as may reasonably be
required for more fully and certainly vesting and confirming in such successor
Agent all such properties, rights, interests, powers, authorities and
obligations. The provisions of this Article VII shall thereafter remain
effective for such retiring Agent with respect to any actions taken or omitted
to be taken by such Agent while acting as the Agent hereunder.

        7.10     Sharing of Payments. The Banks agree among themselves that, in
the event that any Bank shall obtain payment in respect of any Advance or any
other obligation owing to the Banks under this Agreement through the exercise of
a right of set-off, banker’s lien, counterclaim or otherwise in excess of its
ratable share of payments received by all of the Banks on account of the
Advances and other obligations (or if no Advances are outstanding, ratably
according to the respective amounts of the Commitments), such Bank shall
promptly purchase from the other Banks participations in such Advances and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all of the Banks share such payment in
accordance with such ratable shares. The Banks further agree among themselves
that if payment to a Bank obtained by such Bank through the exercise of a right
of set-off, banker’s lien, counterclaim or otherwise as aforesaid shall be
rescinded or must otherwise be restored, each Bank which shall have shared the
benefit of such payment shall, by repurchase of participations theretofore sold,
return its share of that benefit to each Bank whose payment shall have been
rescinded or otherwise restored. Each of the Company and the Guarantors agrees
that any Bank so purchasing such a participation may, to the fullest extent
permitted by law, exercise all rights of payment, including set-off, banker’s
lien or counterclaim, with respect to such participation as fully as if such
Bank were a holder of such Advance or other obligation in the amount of such
participation. The Banks further agree among themselves that, in the event that
amounts received by the Banks and the Agent hereunder are insufficient to pay
all such obligations or insufficient to pay all such obligations when due, the
fees and other amounts owing to the Agent in such capacity shall be paid
therefrom before payment of obligations owing to the Banks under this Agreement.
Except as otherwise expressly provided in this Agreement, if any Bank or the
Agent shall fail to remit to the Agent or any other Bank an amount payable by
such Bank or the Agent to the Agent or such other Bank pursuant to this
Agreement on the date when such amount is due, such payments shall be made
together with interest thereon for each date from the date such amount is due
until the date such amount is paid to the Agent or such other Bank at a rate per
annum equal to the rate at which borrowings are available to the payee in its
overnight federal funds market. It is further understood and agreed among the
Banks and the Agent that if the Agent shall engage in any other transactions
with the Company and shall have the benefit of any collateral or security
therefor which does not expressly secure the obligations arising under this
Agreement except by virtue of a so-called dragnet clause or comparable
provision, the Agent shall be entitled to apply any proceeds of such collateral
or security first in respect of the obligations arising in connection with such
other transaction before application to the obligations arising under this
Agreement.



- 57 -

ARTICLE VIII:    MISCELLANEOUS

8.1    Amendments, Etc.

 
         (A)         No amendment, modification, termination or waiver of any
provision of this Agreement nor any consent to any departure therefrom shall be
effective unless the same shall be in writing and signed by the Company and
Required Banks and, to the extent any rights or duties of the Agent may be
affected thereby, the Agent, provided, however, that no such amendment,
modification, termination, waiver or consent shall, without the consent of the
Agent and all of the Banks, (i) authorize or permit the extension of time for,
or any reduction of the amount of, any payment of the principal of, or interest
on, the Notes or any Letter of Credit reimbursement obligation, or any fees or
other amount payable hereunder, (ii) except as set forth in Section 2.5(C),
amend, extend or terminate the respective Commitments of any Bank set forth on
the signature pages hereof, or modify the provisions of this Section regarding
the taking of any action under this Section or the definition of Required Banks
or any provision of this Agreement requiring the consent of all of the Banks,
(iii) provide for the discharge of any Guarantor or the release of any
collateral subject to any Security Document, or (iv) modify any other provision
of this Agreement which by its terms requires the consent of all of the Banks.


 
         (B)         Any such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


 
         (C)         Notwithstanding anything herein to the contrary, no Bank
that is in default of any of its obligations, covenants or agreements under this
Agreement shall be entitled to vote (whether to consent or to withhold its
consent) with respect to any amendment, modification, termination or waiver of
any provision of this Agreement or any departure therefrom or any direction from
the Banks to the Agent, and, for purposes of determining the Required Banks at
any time when any Bank is in default under this Agreement, the Commitments and
Advances of such defaulting Banks shall be disregarded.




- 58 -

 
         (D)         If any Bank refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement requiring the
consent of all Banks (or all affected Banks) pursuant to this Section 8.1 and
the same have been approved by the Required Banks, the Company may designate
another bank which is acceptable to the Agent in its reasonable discretion (such
other bank being called a “Replacement Bank”) to purchase the Loans of such Bank
and such Bank’s rights hereunder, without recourse to or warranty by, or expense
to, such Bank, for a purchase price equal to the outstanding principal amount of
the Loans payable to such Bank plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to such Bank and any other amounts
payable to such Bank under this Agreement, and to assume all the obligations of
such Bank hereunder, and, upon such purchase and assumption (pursuant to an
Assignment and Acceptance), such Bank shall no longer be a party hereto or have
any rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Bank prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Bank shall succeed to the rights and obligations of such
Bank hereunder.


        8.2    Notices.

 
         (A)         Except as otherwise provided in Sections 2.4(A), 2.7 and
8.2(C) hereof or any other provision of this Agreement, all notices and other
communications hereunder shall be in writing and shall be sent to the Company,
and the Guarantors c/o the Company, at P.O. Box 1602, Indianapolis, IN
46206-1602, or by facsimile to facsimile No. 317/685-8810, or delivered to the
Company, and the Guarantors c/o the Company, at 700 West Morris Street,
Indianapolis, IN 46225, in all the above cases to the attention of James
LaCrosse, President; and to the Agent and the Banks at the respective addresses
for notices set forth on the signatures pages hereof, or to such other address
as may be designated by the Company, any Guarantor, the Agent or any Bank by
notice to the other parties hereto. All notices and other communications shall
be deemed to have been given at the time of actual delivery thereof to such
address, or, unless sooner delivered, (i) if sent by certified or registered
mail, postage prepaid, to such address, on the third day after the date of
mailing, (ii) if sent by telex, upon receipt of the appropriate answerback, or
(iii) if sent by facsimile transmission, upon confirmation of receipt by
telephone at the number specified for confirmation, provided, however, that
notices to the Agent shall not be effective until received.


 
         (B)         Notices by the Company to the Agent with respect to
terminations, reductions or increases of the Aggregate Commitment pursuant to
Section 2.2, requests for Advances pursuant to Section 2.4, requests for
continuations or conversions of Loans pursuant to Section 2.7 and notices of
prepayment pursuant to Section 3.1 shall be irrevocable and binding on the
Company.




- 59 -

 
         (C)         Any notice to be given by the Company to the Agent pursuant
to Sections 2.4, 2.7 or 3.1 and any notice to be given by the Agent to any Bank
or by any Bank to the Agent or any Bank hereunder, may be given by telephone,
and all such notices given by the Company must be immediately confirmed in
writing in the manner provided in Section 8.2(A). Any such notice given by
telephone shall be deemed effective upon receipt thereof by the party to whom
such notice is to be given. The Company and the Guarantors shall indemnify and
hold harmless the Banks and the Agent from any and all losses, damages,
liabilities and claims arising from their good faith reliance on any such
telephone notice by the Company or any Guarantor.


        8.3     No Waiver By Conduct; Remedies Cumulative. No course of dealing
on the part of the Agent or any Bank, nor any delay or failure on the part of
the Agent or any Bank in exercising any right, power or privilege hereunder
shall operate as a waiver of such right, power or privilege or otherwise
prejudice the Agent’s or such Bank’s rights and remedies hereunder; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege. No right or remedy
conferred upon or reserved to the Agent or any Bank under this Agreement, the
Notes or any Security Document is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to every
other right or remedy granted thereunder or now or hereafter existing under any
applicable law. Every right and remedy granted by this Agreement, the Notes or
any Security Document or by applicable law to the Agent or any Bank may be
exercised from time to time and as often as may be deemed expedient by the Agent
or any Bank and, unless contrary to the express provisions of this Agreement,
the Notes or any Security Document, irrespective of the occurrence or
continuance of any Default or Event of Default.

        8.4     Reliance on and Survival of Various Provisions. All terms,
covenants, agreements, representations and warranties of the Company or any
Guarantor made herein or in any Security Document or in any certificate, report,
financial statement or other document furnished by or on behalf of the Company
or any Guarantor in connection with this Agreement shall be deemed to be
material and to have been relied upon by the Banks, notwithstanding any
investigation heretofore or hereafter made by any Bank or on such Bank’s behalf,
and those covenants and agreements of the Company set forth in Section 3.7, 3.9
and 8.5 hereof shall survive the repayment in full of the Advances and the
termination of the Commitments.

        8.5    Expenses; Indemnification.

 
         (A)         Company agrees to pay, or reimburse the Agent for the
payment of, on demand, (i) the reasonable fees and expenses of counsel to the
Agent, including without limitation the fees and expenses of Sidley Austin Brown
& Wood, in connection with the preparation, execution and delivery of this
Agreement, the Notes, the Security Documents and in connection with advising the
Agent as to its rights and responsibilities with respect thereto, and in
connection with any amendments, waivers or consents in connection therewith, and
(ii) all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing or recording of this Agreement,
Notes, the Security Documents (or the verification of filing, recording,
perfection or priority thereof) or the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or fees, and (iii) all
reasonable costs and expenses of the Agent and the Banks (including reasonable
fees and expenses of counsel and whether incurred through negotiations, legal
proceedings or otherwise)) in connection with any Default or Event of Default or
the enforcement of, or the exercise or preservation of any rights under, this
Agreement or the Notes or any Security Document or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement and (iv) all reasonable costs and expenses of the Agent and the Banks
(including reasonable fees and expenses of counsel) in connection with any
action or proceeding relating to a court order, injunction or other process or
decree restraining or seeking to restrain the Agent from paying any amount
under, or otherwise relating in any way to, any Letter of Credit and any and all
costs and expenses which any of them may incur relative to any payment under any
Letter of Credit.




- 60 -

 
         (B)         The Company hereby indemnifies and agrees to hold harmless
the Banks and the Agent, and their respective officers, directors, employees and
agents, harmless from and against any and all claims, damages, losses,
liabilities, costs or expenses of any kind or nature whatsoever (“Losses”) which
the Banks, the Agent or any such Person may incur or which may be claimed
against any of them by reason of or in connection with any Letter of Credit, and
neither any Bank nor the Agent or any of their respective officers, directors,
employees or agents (each an “Indemnified Party”) shall be liable or responsible
for: (i) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith; (ii) the validity,
sufficiency or genuineness of documents or of any endorsement thereon, even if
such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (iii) payment by the Agent to the
beneficiary under any Letter of Credit issued by it against presentation of
documents which do not comply with the terms of any Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit; (iv) any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; or (v) any other event or
circumstance whatsoever arising in connection with any Letter of Credit;
provided, however, that the Company shall not be required to indemnify the
Indemnified Parties, and the Agent and the Banks shall be liable to the Company
to the extent, but only to the extent, of any Losses incurred by the Company
which were caused by (A) the Agent’s wrongful dishonor of any Letter of Credit
issued by it after the presentation to it by the beneficiary thereunder of a
draft or other demand for payment and other documentation strictly complying
with the terms and conditions of such Letter of Credit, or (B) the Agent’s
payment to the beneficiary under any Letter of Credit issued by it against
presentation of documents which do not comply with the terms of the Letter of
Credit to the extent, but only to the extent, that such payment constitutes
gross negligence of willful misconduct of such Indemnified Party. It is
understood that in making any payment under a Letter of Credit issued by it the
Agent will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary, and such reliance and
payment against documents presented under a Letter of Credit substantially
complying with the terms thereof shall not be deemed gross negligence or willful
misconduct of the Agent in connection with such payment. It is further
acknowledged and agreed that the Company may have rights against the beneficiary
or others in connection with any Letter of Credit with respect to which the
Banks or the Agent are alleged to be liable and it shall be a precondition of
the assertion of any liability of the Banks or the Agent under this Section that
the Company shall first have exhausted all reasonable remedies in respect of the
alleged loss against such beneficiary and any other parties obligated or liable
in connection with such Letter of Credit and any related transactions.




- 61 -

 
         (C)         The Company hereby indemnifies and agrees to hold harmless
the Banks and the Agent, and their respective officers, directors, employees and
agents, from and against any and all claims, damages, losses, liabilities, costs
or expenses of any kind or nature whatsoever (including reasonable attorneys
fees and disbursements incurred in connection with any investigative,
administrative or judicial proceeding whether or not such Person shall be
designated as a party thereto) which the Banks or the Agent or any such Person
may incur or which may be claimed against any of them by reason of or in
connection with entering into this Agreement or the transactions contemplated
hereby, including without limitation those arising under Environmental Laws;
provided, however, that the Company shall not be required to indemnify any such
Bank and the Agent or such other Person, to the extent, but only to the extent,
that such claim, damage, loss, liability, cost or expense is attributable to the
gross negligence or willful misconduct of such Bank or the Agent or their
employees or agents, as the case may be.


 
         (D)         Neither the Agent nor any Bank shall have any liability
with respect to, and the Company hereby waives, releases and agrees not to sue
for, any special, indirect, consequential or punitive damages suffered by the
Company or any Subsidiary in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.


        8.6    Successors and Assigns.

 
         (A)         This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that the Company may not, without the prior consent of the Banks,
assign its rights or obligations hereunder or under the Notes or any Security
Document and the Banks shall not be obligated to make any Advance hereunder to
any entity other than the Company.




- 62 -

 
         (B)         Each Bank may, with the prior consent of the Company (which
shall not be unreasonably withheld and which is not required if there should
then exist a Default or Event of Default or if the sale is to an Affiliate of
such Bank) may sell to any financial institution or institutions, and such
financial institution or institutions may further sell, a participation interest
(undivided or divided) in, the Advances and such Bank’s rights and benefits
under this Agreement, the Notes and the Security Documents, and to the extent of
that participation interest such participant or participants shall have the same
rights and benefits against the Company under Section 3.7, 3.9 and 6.2(C) as it
or they would have had if such participant or participants were the Bank making
the Advances to the Company hereunder, provided, however, that (i) such Bank’s
obligations under this Agreement shall remain unmodified and fully effective and
enforceable against such Bank, (ii) such Bank shall remain solely responsible to
the other parties hereto for the performance of such obligations, (iii) such
Bank shall remain the holder of its Notes for all purposes of this Agreement,
(iv) the Company, the Agent and the other Banks shall continue to deal solely
and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement, and (v) such Bank shall not grant to its
participant any rights to consent or withhold consent to any action taken by
such Bank or the Agent under this Agreement other than action requiring the
consent of all of the Banks hereunder.


 
         (C)         The Agent from time to time in its sole discretion may
appoint agents for the purpose of servicing and administering this Agreement and
the transactions contemplated hereby and enforcing or exercising any rights or
remedies of the Agent provided under this Agreement, the Notes, any Security
Documents or otherwise. In furtherance of such agency, the Agent may from time
to time direct that the Company and the Guarantors provide notices, reports and
other documents contemplated by this Agreement (or duplicates thereof) to such
agent. The Company and each Guarantor hereby consents to the appointment of such
agent and agrees to provide all such notices, reports and other documents and to
otherwise deal with such agent acting on behalf of the Agent in the same manner
as would be required if dealing with the Agent itself.


 
         (D)         Each Bank may, with the prior consent of the Company (which
shall not be unreasonably withheld and which is not required if there should
then exist a Default or Event of Default) and the Agent, assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and the Note held by it); provided,
however, that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations, (ii) except in the case of an
assignment of all of a Bank’s rights and obligations under this Agreement, (A)
the amount of the Commitment of the assigning Bank being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000, and
in integral multiples of $5,000,000 thereafter, or such lesser amount as the
Company and the Agent may consent to and (B) after giving effect to each such
assignment, the amount of the Commitment of the assigning Bank shall in no event
be less than $5,000,000, (iii) the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit H hereto (an “Assignment and
Acceptance”), together with the Note subject to such assignment and a processing
and recordation fee of $3,500, and (iv) any Bank may without the consent of the
Company or the Agent, and without paying any fee, assign to any Affiliate of
such Bank that is a bank or financial institution or to any other Bank all or
any portion of its rights and obligations under this Agreement. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in such Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Bank hereunder and (y) the Bank assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto).




- 63 -

 
         (E)         By executing and delivering an Assignment and Acceptance,
the Bank assignor thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Company or the performance or observance by the Company of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.6 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Bank.




- 64 -

 
         (F)         The Agent shall maintain at its address designated on the
signature pages hereof a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Advances owing to,
each Bank from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Company, the Agent and the Banks may treat each Person whose name is recorded in
the Register as a Bank hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company or any Bank at any
reasonable time and from time to time upon reasonable prior notice.


 
         (G)         Upon its receipt of an Assignment and Acceptance executed
by an assigning Bank and an assignee, together with the Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Company. Within five Business Days after its receipt of such
notice, the Company, at its own expense, shall execute and deliver to the Agent
in exchange for the surrendered Note a new Note to the order of such assignee in
an amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Bank has retained a Commitment hereunder, a new
Note to the order of the assigning Bank in an amount equal to the Commitment
retained by it hereunder. Such new Note shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit C hereto.


 
         (H)         The Company shall not be liable for any costs or expenses
of any Bank in effectuating any participation or assignment under this Section
8.6.


 
         (I)         The Banks may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.6, disclose to the assignee or participant or proposed assignee or participant
any information relating to the Company, provided, that disclosures to proposed
assignees or participants the assignments or sales of participations to which
are subject to the consent of the Company may only be made with the consent of
the Company, which consent shall not be unreasonably withheld.


 
         (J)         Notwithstanding any other provision set forth in this
Agreement, any Bank may at any time create a security interest in, or assign,
all or any portion of its rights under this Agreement (including, without
limitation, the Loans owing to it and the Note held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System; provided, that such creation of a security
interest or assignment shall not release such Bank from its obligations under
this Agreement.




- 65 -

        8.7     Counterparts and Telefacsimile Signatures. This Agreement may be
executed in any number of counterparts, and by telefacsimile signature, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.

        8.8     Governing Law. This Agreement is a contract made under, and
shall be governed by and construed in accordance with, the law of the State of
Illinois applicable to contracts made and to be performed entirely within such
State and without giving effect to choice of law principles of such State. Each
of the Company and the Guarantors and the Banks further agrees that any legal or
equitable action or proceeding with respect to this Agreement, the Notes or any
Security Document or the transactions contemplated hereby shall be brought in
any court of the State of Illinois, or in any court of the United States of
America sitting in Illinois, and the Company and each Guarantor and the Banks
hereby submits to and accepts generally and unconditionally the jurisdiction of
those courts with respect to its person and property, and, in the case of the
Company and each Guarantor irrevocably appoints NWS-Illinois, whose address in
Illinois is 2600 West 35th Street, Chicago, Illinois 60632, as its agent for
service of process and irrevocably consents to the service of process in
connection with any such action or proceeding by personal delivery to such agent
or to the Company or such Guarantor, as the case may be, or by the mailing
thereof by registered or certified mail, postage prepaid to the Company or such
Guarantor at its address for notices pursuant to Section 8.2. The Company shall
at all times maintain such an agent in Illinois for such purpose and shall
notify the Banks and the Agent of such agent’s address in Illinois within ten
days of any change of address. Nothing in this paragraph shall affect the right
of the Banks and the Agent to serve process in any other manner permitted by law
or limit the right of the Banks or the Agent to bring any such action or
proceeding against the Company or any Guarantor or property in the courts of any
other jurisdiction. The Company and each Guarantor and the Banks hereby
irrevocably waives any objection to the laying of venue of any such action or
proceeding in the above described courts.

        8.9     Table of Contents and Headings. The table of contents and the
headings of the various subdivisions hereof are for the convenience of reference
only and shall in no way modify any of the terms or provisions hereof.

        8.10     Construction of Certain Provisions. If any provision of this
Agreement refers to any action to be taken by any Person, or which such Person
is prohibited from taking, such provision shall be applicable whether such
action is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

        8.11     Integration and Severability. This Agreement, the Notes, and
the Security Documents embody the entire agreement and understanding between the
Company, the Guarantors and the Agent and the Banks, and supersede all prior
agreements and understandings, relating to the subject matter hereof. In case
any one or more of the obligations of the Company or any Guarantor under this
Agreement, the Notes or any Security Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining obligations of the Company and the Guarantors shall not in any way
be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Company or any Guarantor under this
Agreement, the Notes or any Security Document in any other jurisdiction.



- 66 -

        8.12     Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any such covenant, the fact that it would be permitted by an
exception to, or would be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or such condition exists.

        8.13     Interest Rate Limitation. Notwithstanding any provisions of
this Agreement, the Notes or any Security Document, in no event shall the amount
of interest paid or agreed to be paid by the Company exceed an amount computed
at the highest rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision of this Agreement, the
Notes or any Security Document at the time performance of such provision shall
be due, shall involve exceeding the interest rate limitation validly prescribed
by law which a court of competent jurisdiction may deem applicable hereto, then,
ipso facto, the obligations to be fulfilled shall be reduced to an amount
computed at the highest rate of interest permissible under applicable law, and
if for any reason whatsoever any Bank shall ever receive as interest an amount
which would be deemed unlawful under such applicable law such interest shall be
automatically applied to the payment of principal of the Advances outstanding
hereunder (whether or not then due and payable) and not to the payment of
interest, or shall be refunded to the Company if such principal and all other
obligations of the Company to the Banks have been paid in full.

        8.14     Waiver of Jury Trial. The Banks, the Agent, the Company and the
Guarantors, after consulting or having had the opportunity to consult with
counsel, knowingly, voluntarily and intentionally waive any right any of them
may have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement or any of the transactions
contemplated by this Agreement or any course of conduct, dealing, statements
(whether oral or written) or actions of any of them. Neither any Bank, the
Agent, any Guarantor nor the Company shall seek to consolidate, by counterclaim
or otherwise, any such action in which a jury trial has been waived with any
other action in which a jury trial cannot be or has not been waived. These
provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by such
party.

[THE REST OF THE PAGE INTENTIONALLY LEFT BLANK]



- 67 -

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

Address for Notices



700 West Morris Street
Indianapolis, Indiana 46225
Attention:  James E. LaCrosse
Facsimile No.:  (317) 685-8810 NATIONAL WINE & SPIRITS, INC.



By:  

--------------------------------------------------------------------------------

        Its:




- 68 -

  LASALLE BANK NATIONAL
ASSOCIATION, Individually as a
Bank and as Agent



By:  

--------------------------------------------------------------------------------

        Its



Address for Notices:
135 South LaSalle Street
Chicago, IL 60603
Attention: Michael S. Barnett
Facsimile No.:  (312) 904-0522



Commitment Amount:  $25,000,000



Percentage of Aggregate Commitment:  62.50%



Aggregate Commitment:  $40,000,000




- 69 -

  NATIONAL CITY BANK OF INDIANA



By:  

--------------------------------------------------------------------------------

Its



Address for Notices:
One National City Center
Indianapolis, IN 46225
Attention: John Lichtle
Facsimile No.:  (317) 267-7441



Commitment Amount:  $15,000,000



Percentage of Aggregate Commitment:  37.50%



Aggregate Commitment:  $40,000,000





- 70 -